

EXHIBIT 1.1



--------------------------------------------------------------------------------



$500,000,000


AMENDED AND RESTATED CREDIT AGREEMENT
as amended by Incremental Amendment No. 1, dated as of May 2, 2018
among
ESSENT GROUP LTD.,
ESSENT IRISH INTERMEDIATE HOLDINGS LIMITED
and
ESSENT US HOLDINGS, INC.
as Borrowers,


The Several Lenders from Time to Time Parties Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of May 17, 2017




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A. and
ROYAL BANK OF CANADA

as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA
ASSOCIATED BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents


CITIZENS BANK, NATIONAL ASSOCIATION,
KEYBANK NATIONAL ASSOCIATION and
SANTANDER, BANK, N.A.
as Documentation Agents



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS    1
1.1
Defined Terms    1

1.2
Other Definitional Provisions    30

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS    31
2.1
Term Commitments    31

2.2
Procedure for Term Loan Borrowing    31

2.3
Repayment of Term Loans    32

2.4
Revolving Commitments    32

2.5
Procedure for Revolving Loan Borrowing    32

2.6
Commitment Fees, etc.    33

2.7
Termination or Reduction of Revolving Commitments    33

2.8
Optional Prepayments    33

2.9
Mandatory Prepayments    33

2.10
Conversion and Continuation Options    34

2.11
Limitations on Eurodollar Tranches    34

2.12
Interest Rates and Payment Dates    35

2.13
Computation of Interest and Fees    35

2.14
Inability to Determine Interest Rate    35

2.15
Pro Rata Treatment and Payments    37

2.16
Requirements of Law    38

2.17
Taxes    39

2.18
Indemnity    44

2.19
Change of Lending Office    44

2.20
Replacement of Lenders    44

2.21
Defaulting Lenders    44

2.22
Incremental Facilities    45

2.23
MIRE Events    46

SECTION 3.    REPRESENTATIONS AND WARRANTIES    46
3.1
Financial Condition    46

3.2
No Change    47

3.3
Existence; Compliance with Law    47

3.4
Power; Authorization; Enforceable Obligations    47

3.5
No Legal Bar    48

3.6
Litigation    48

3.7
No Default    48

3.8
Ownership of Property; Liens    48

3.9
Insurance Licenses    48

3.10
Intellectual Property    49

3.11
Taxes    49

3.12
Federal Regulations    49

3.13
Labor Matters    49



i



--------------------------------------------------------------------------------







3.14
ERISA    49

3.15
Investment Company Act; Other Regulations    49

3.16
Subsidiaries    50

3.17
Use of Proceeds    50

3.18
Environmental Matters    50

3.19
Accuracy of Information, etc.    51

3.20
Security Documents    51

3.21
Solvency    52

3.22
COMI    52

3.23
Senior Indebtedness    52

3.24
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions    52

3.25
Insurance Business    52

3.26
EEA Financial Institutions    53

SECTION 4.    CONDITIONS PRECEDENT    53
4.1
Conditions to Initial Extension of Credit    53

4.2
Conditions to Each Extension of Credit    55

SECTION 5.    AFFIRMATIVE COVENANTS    56
5.1
Financial Statements    56

5.2
Certificates; Other Information    57

5.3
Payment of Obligations    59

5.4
Maintenance of Existence; Compliance    59

5.5
Maintenance of Property; Insurance    59

5.6
Inspection of Property; Books and Records; Discussions    60

5.7
Notices    60

5.8
Environmental Laws    61

5.9
Additional Collateral, etc.    61

5.10
Financial Strength Ratings    63

5.11
Post-Closing Obligations    63

SECTION 6.    NEGATIVE COVENANTS    63
6.1
Financial Condition Covenants    63

6.2
Indebtedness    64

6.3
Liens    64

6.4
Fundamental Changes    67

6.5
Private Acts    67

6.6
Disposition of Property    67

6.7
Restricted Payments    68

6.8
Investments    69

6.9
Optional Prepayments and Modifications of Certain Debt Instruments    70

6.10
Transactions with Affiliates    71

6.11
Sales and Leasebacks    71

6.12
Swap Agreements    71

6.13
Changes in Fiscal Periods    71

6.14
Negative Pledge Clauses    71



ii



--------------------------------------------------------------------------------







6.15
Clauses Restricting Subsidiary Distributions    72

6.16
Lines of Business    72

6.17
Use of Proceeds    72

SECTION 7.    EVENTS OF DEFAULT    72
SECTION 8.    THE AGENTS    75
8.1
Appointment    75

8.2
Delegation of Duties    76

8.3
Exculpatory Provisions    76

8.4
Reliance by Administrative Agent    76

8.5
Notice of Default    77

8.6
Non-Reliance on Agents and Other Lenders    77

8.7
Indemnification    78

8.8
Agent in Its Individual Capacity    78

8.9
Successor Administrative Agent    78

8.10
Arrangers, Documentation Agents and Syndication Agents    79

8.11
Credit Bidding.    79

8.12
Certain ERISA Matters    80

SECTION 9.    MISCELLANEOUS    82
9.1
Amendments and Waivers    82

9.2
Notices    83

9.3
No Waiver; Cumulative Remedies    83

9.4
Survival of Representations and Warranties    84

9.5
Payment of Expenses and Taxes    84

9.6
Successors and Assigns; Participations and Assignments    85

9.7
Adjustments; Set-off    88

9.8
Counterparts    89

9.9
Severability    89

9.10
Integration    89

9.11
GOVERNING LAW    89

9.12
Submission To Jurisdiction; Waivers    89

9.13
Acknowledgements    90

9.14
Releases of Guarantees and Liens    91

9.15
Confidentiality    91

9.16
WAIVERS OF JURY TRIAL    92

9.17
USA Patriot Act    92

9.18
Joint and Several Liability of the Borrowers    92

9.19
Illegality    94

9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    95

9.21
Effect of Amendment and Restatement; Reallocation    95









iii



--------------------------------------------------------------------------------








SCHEDULES:
1.1A
Commitments

1.1B
Mortgaged Property

3.4
Consents, Authorizations, Filings and Notices

3.16
Subsidiaries

3.20(a)
UCC Filing Jurisdictions

3.20(b)
Mortgage Filing Jurisdictions

5.11
Post-Closing Obligations

6.2(e)
Existing Indebtedness

6.3(f)
Existing Liens



EXHIBITS:
A
Form of Guarantee and Collateral Agreement

B
Form of Compliance Certificate

C
Form of Closing Certificate

D
Form of Guarantee and Collateral Amendment and Acknowledgment

E
Form of Assignment and Assumption

F
Form of U.S. Tax Compliance Certificate

G-1
Form of Increased Facility Activation Notice—Tranche A Term Loans

G-2
Form of Increased Facility Activation Notice—Revolving Commitments

H
Form of New Lender Supplement









1

--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 17,
2017, among Essent Group Ltd., a Bermuda exempted company (“Essent”), Essent
Irish Intermediate Holdings Limited, an Irish private company limited by shares
having company number 541443 (“Essent IIH”) and Essent US Holdings, Inc., a
Delaware corporation (“Essent USH” and, together with Essent and Essent IIH, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent.
WHEREAS, the Borrowers, the Administrative Agent (as defined below) and certain
Lenders (as defined below) are parties to that certain Credit Agreement dated as
of April 19, 2016 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated as hereinafter provided; and
WHEREAS, the Lenders and the Administrative Agent are willing to amend and
restate in its entirety the Existing Credit Agreement upon and subject to the
terms and conditions hereinafter set forth;
NOW, THEREFORE, the parties hereto hereby agree that, on the Closing Date (as
defined below), the Existing Credit Agreement will be amended and restated in
its entirety as follows:
SECTION 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2018 Incremental Amendment”: that certain Incremental Amendment No. 1 to
Amended and Restated Credit Agreement, dated as of May 2, 2018, among the
Borrowers, the Lenders party thereto and the Administrative Agent.
“2018 Incremental Amendment Effective Date”: as defined in the 2018 Incremental
Amendment (which date, for the avoidance of doubt, is May 2, 2018).
“2018 Incremental Revolving Commitments”: as defined in the 2018 Incremental
Amendment.
“2018 Incremental Revolving Lenders”: as defined in the 2018 Incremental
Amendment.
“2018 Incremental Tranche A Term Commitments”: as defined in the 2018
Incremental Amendment.
“2018 Incremental Tranche A Term Lenders”: as defined in the 2018 Incremental
Amendment.
“2018 Incremental Tranche A Term Loans”: as defined in the 2018 Incremental
Amendment.


1

--------------------------------------------------------------------------------







“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1.00%) equal to the greatest of (a) the Prime Rate in effect on such day
(or, if such day is not a Business Day, the immediately preceding Business Day),
(b) the NYFRB Rate in effect on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus ½ of 1.0% and (c) the Eurodollar
Rate as of such day (or, if such day is not a Business Day, the immediately
preceding Business Day) for a one-month Interest Period commencing two (2)
Business Days thereafter plus 1.0%; provided, that if the rate determined
pursuant to this definition of “ABR” shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. Each change in the Prime Rate
shall be effective on the date such change is publicly announced as effective.
Any change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.
If ABR is being used as an alternate rate of interest pursuant to Section 2.14
hereof, then ABR shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Additional Lender”: as defined in Section 9.21(b).
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agent Indemnitee”: as defined in Section 8.7.
“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to any Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.
“Anti-Money Laundering Laws”: the applicable financial recordkeeping and
reporting requirements, including the money laundering statutes of any
jurisdiction applicable to Essent or its


2

--------------------------------------------------------------------------------







Subsidiaries, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency from time to time.
“Applicable Insurance Regulatory Authority”: with respect to any Regulated
Insurance Company, (x) the insurance department or similar administrative
authority or agency located in each state or jurisdiction (foreign or domestic)
in which such Regulated Insurance Company is domiciled or (y) to the extent
asserting regulatory jurisdiction over such Regulated Insurance Company, the
insurance department, authority or agency in each such state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is licensed, and
shall include any federal or national insurance regulatory department, authority
or agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company, but shall not include any
Government-Sponsored Enterprise.
“Applicable Margin”: at any time with respect to any Eurodollar Loan or ABR
Loan, as the case may be, the applicable rate per annum determined by reference
to the Applicable Pricing Grid (as defined below) under the caption “Applicable
Margin for Eurodollar Loans” or “Applicable Margin for ABR Loans”, as the case
may be, based on the Applicable Rating Level on such date.
“Applicable Pricing Grid”: the table set forth below:
Applicable Rating Level
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Level I
1.50%
0.50%
Level II
1.75%
0.75%
Level III
2.00%
1.00%
Level IV
2.25%
1.25%
Level V
3.00%
2.00%

For the purposes of the foregoing, any change in the Applicable Margin will
occur automatically without prior notice upon any change in the Applicable
Rating Level. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
“Applicable Rating Level”: (a) at any time prior to Essent obtaining from each
of Moody’s and S&P either or both (x) a senior unsecured rating and/or (y) a
long-term issuer rating, the Applicable Rating Level shall be determined
according to the table set forth below by reference to the financial strength
rating of Essent Guaranty:
Applicable Rating Level
S&P Financial Strength Rating of Essent Guaranty
Moody’s Financial Strength Rating of Essent Guaranty
Level I
A and higher
A2 and higher
Level II
A-
A3
Level III
BBB+
Baa1
Level IV
BBB
Baa2
Level V
BBB- and lower
Baa3 and lower

; provided, that (i) in the event the financial strength ratings of Essent
Guaranty by S&P and Moody’s are split by one level, then the Applicable Rating
Level shall be determined by reference to the higher of the two ratings; (ii) in
the event the financial strength ratings of Essent Guaranty by S&P and Moody’s
are


3

--------------------------------------------------------------------------------







split by more than one level, the Applicable Rating Level shall be determined by
reference to the financial strength rating that is one level below the highest
level; (iii) in the event Essent Guaranty has obtained only a single financial
strength rating from one of either S&P or Moody’s, the Applicable Rating Level
shall be determined by reference to such rating and (iv) in the event Essent
Guaranty has not obtained a financial strength rating from either S&P or
Moody’s, the Applicable Rating Level shall be Level V; and
(b) at any time after Essent obtains from each of Moody’s and S&P either or both
(x) a senior unsecured rating and/or (y) a long-term issuer rating, the
Applicable Rating Level shall be determined according to the table set forth
below by reference to the applicable rating of such agency. The applicable
rating of such rating agency shall be the senior unsecured rating, unless Essent
has not obtained a senior unsecured rating from such rating agency, in which
case the applicable rating shall be the long-term issuer rating of Essent
assigned by such rating agency:
Applicable Rating Level
S&P Rating of Essent
Moody’s Rating of Essent
Level I
BBB+ and higher
Baa1 and higher
Level II
BBB
Baa2
Level III
BBB-
Baa3
Level IV
BB+
Ba1
Level V
BB and lower
Ba2 and lower

; provided, that (i) in the event the applicable ratings of Essent by S&P and
Moody’s are split by one level, then the Applicable Rating Level shall be
determined by reference to the higher of the two ratings and (ii) in the event
the applicable ratings of Essent by S&P and Moody’s are split by more than one
level, the Applicable Rating Level shall be determined by reference to the (x)
senior unsecured ratings or (y) long-term issuer rating, as applicable, that is
one level below the highest level.
“Approved Fund”: as defined in Section 9.6.
“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.
“Assignee”: as defined in Section 9.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect, or any successor statute.


4

--------------------------------------------------------------------------------







“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy, examinership or insolvency proceeding, or has had a receiver,
examiner, conservator, trustee, administrator, custodian, examiner, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 9.7(a).
“Bermuda Debenture”: that certain Debenture dated as of April 19, 2016 by and
between Essent and the Administrative Agent, and as reaffirmed by the Bermuda
Debenture Acknowledgment.
“Bermuda Debenture Acknowledgment”: that certain Bermuda Debenture
Acknowledgment dated as of the date hereof by and between Essent and the
Administrative Agent.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers” and “Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which such Borrower requests the relevant Lenders to make Loans
hereunder.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Bermuda are authorized or required by law
to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Loans having an
interest rate determined by reference to the Eurodollar Rate, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.


5

--------------------------------------------------------------------------------







“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of twelve months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (“S&P”) or P-1 by Moody’s Investors Service, Inc.
(“Moody’s”), or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within twelve months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of twelve months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied, which date is May 17, 2017.
“Closing Date Tranche A Term Loans”: as defined in Section 2.1(a).
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Commitment”: as to any Lender, the sum of the Tranche A Term Commitment
(including, for the avoidance of doubt, any 2018 Incremental Tranche A Term
Commitment) and the Revolving Commitment (including, for the avoidance of doubt,
any 2018 Incremental Revolving Commitment) of such Lender.
“Commitment Fee Rate”: at any time the rate per annum determined pursuant to the
chart below based on the Applicable Rating Level on such date:
Applicable Rating Level
Commitment Fee Rate
Level I
0.20%
Level II
0.25%
Level III
0.35%
Level IV
0.40%
Level V
0.50%



6

--------------------------------------------------------------------------------







For the purposes of the foregoing, any change in the Commitment Fee Rate will
occur automatically without prior notice upon any change in the Applicable
Rating Level. Each change in the Commitment Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Company Materials”: as defined in Section 5.1.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the applicable Borrower substantially in the form of Exhibit B.
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 18, 2017 and furnished to certain Lenders.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Essent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of Essent or is
merged into or consolidated with Essent or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary of Essent) in which
such Borrower or any of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by such Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of such Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
“Consolidated Net Worth”: as of any date of determination with respect to any
Person, all amounts that would, in conformity with GAAP, be included on a
consolidated balance sheet of such Person and its Subsidiaries under
shareholders’ equity at such date, excluding the effect thereon of any
adjustments required under FASB ASC 320, after appropriate deduction for any
minority interests in Subsidiaries (to the extent minority interests are
included in consolidated shareholders’ equity).
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Essent and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Party”: the Administrative Agent or any Lender and, for the purposes of
Section 9.13 only, any other Agent and the Arrangers.
“Debt-to-Total Capitalization Ratio”: at any time, the ratio of (a) Consolidated
Total Debt to (b) the sum of Consolidated Total Debt plus Consolidated Net Worth
of Essent.
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


7

--------------------------------------------------------------------------------







“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or
(ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowers or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has become the
subject of a Bail-In Action.
“Disposition”: with respect to any property, right or asset, any sale, lease,
sale and leaseback, license, sublicense, assignment, conveyance, transfer or
other disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock referred to in clause
(a) above, in each case at any time on or prior to date that is 91 days after
the Latest Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations and termination of
the Commitments; provided, however, that (x) any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of a change in control
or an asset sale occurring prior to the date that is 91 days after the Latest
Maturity Date shall not constitute Disqualified Capital Stock if such Capital
Stock provides that the issuer thereof will not redeem any such Capital Stock
pursuant to such provisions prior to the repayment in full of the Obligations
and termination of the Commitments, and (y) if such Capital Stock is issued to
any employee or to any Plan for the benefit of employees of Essent or the
Subsidiaries or by any such Plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by Essent or any Subsidiary in order to satisfy applicable
compulsory statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Lenders”: any competitor of the Borrowers and their respective
subsidiaries specified in a written list (the “DQ List”) by Essent and delivered
to the Administrative Agent from time to time by email to
JPMDQ_Contact@jpmorgan.com, and any Affiliate of such competitor that is clearly
identifiable solely on the basis of the similarity of its name, solely to the
extent such list is posted to all Lenders on the Platform; provided, that such
list shall become effective three Business Days after it is posted to the
Platform and shall only apply prospectively. Delivery of the DQ List or any
supplement


8

--------------------------------------------------------------------------------







thereto, in each case, to the Administrative Agent shall only be deemed to be
received and effective if the DQ List and each such supplement is delivered to
the following email address: JPMDQ_Contact@jpmorgan.com.
“Documentation Agents”: the Documentation Agents identified on the cover page of
this Agreement.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: with respect to a Borrower, any Subsidiary organized
under the laws of any jurisdiction within the United States.
“DQ List”: as defined in the definition of “Disqualified Lenders”.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws (including common law), rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law regulating, relating to or imposing liability or standards of conduct
concerning protection of human health, the environment or natural resources, as
now or may at any time hereafter be in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Group Member within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation that is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Group
Member is a member; (c) any trade or business (whether or not incorporated) that
is a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code of which a Group Member is a member; and
(d) solely for purposes of Section 412 of the Code, with respect to any Group
Member, any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Code of which any corporation described in clause (b) above
or any trade or business described in clause (c) above is a member. Any former
ERISA Affiliate of any Group Member shall continue to be considered an ERISA
Affiliate of the Group Member within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of the Group Member and with
respect to liabilities arising after such period for which the Group Member
would be liable under the Code or ERISA, as a result of its relationship with
such former ERISA Affiliate.


9

--------------------------------------------------------------------------------







“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any
Pension Plan of a non-exempt Prohibited Transaction; (c) any Reportable Event;
(d) the failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA; (e) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (f) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(g) the occurrence of any event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or the incurrence by
any Group Member or any ERISA Affiliate of any liability under Sections 4069 or
4212(c) of ERISA with respect to the termination of any Pension Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any
Pension Plan; (h) the receipt by any Group Member or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (i) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (j) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan; (k) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, or in “endangered” or “critical” status (within the
meaning of Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA), or
terminated (within the meaning of Section 4041A of ERISA) or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (l) the
failure by any Group Member or any of its ERISA Affiliates to pay when due
(after expiration of any applicable grace period) any installment payment with
respect to Withdrawal Liability under Section 4201 of ERISA; (m) the withdrawal
by any Group Member or any ERISA Affiliate from any Multiple Employer Plan with
two or more contributing sponsors or the termination of any such Multiple
Employer Plan resulting in liability to any Group Member or any ERISA Affiliate
pursuant to Section 4063 or 4064 of ERISA; (n) the imposition of liability on
any Group Member or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (o) the
occurrence of an act or omission with respect to a Pension Plan which would
reasonably be expected to give rise to the imposition on any Group Member or any
ERISA Affiliate of fines, penalties, taxes or related charges under Chapter 43
of the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA; (p) the assertion of a material claim (other than routine claims for
benefits) against any Pension Plan or the assets thereof, or against any Group
Member or any ERISA Affiliate in connection with any Pension Plan; or (q) the
imposition of a Lien pursuant to Section 430(k) of the Code or pursuant to
Section 303(k) or 4068 of ERISA with respect to any Pension Plan.
“Essent”: as defined in the preamble hereto.
“Essent Guaranty”: Essent Guaranty, Inc., a Pennsylvania corporation.
“Essent IIH”: as defined in the preamble hereto.
“Essent Re”: Essent Reinsurance Ltd., a Bermuda exempted company.


10

--------------------------------------------------------------------------------







“Essent USH”: as defined in the preamble hereto.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurodollar Base
Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: as defined in Section 7(m).
“Excluded Subsidiary”: each of (a) Essent Reinsurance Ltd., (b) CUW Solutions
LLC, (c) any Domestic Subsidiary that is a Regulated Insurance Company and (d)
any Foreign Subsidiary that is a Regulated Insurance Company (in case of this
clause (d) only, to the extent that the grant of a security


11

--------------------------------------------------------------------------------







interest in its Capital Stock is prohibited by applicable law or regulation or
requires a consent not obtained of any governmental authority pursuant to such
applicable law or regulation).
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except, in each case, to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Credit Party’s failure to comply with Section 2.17(f), (d)
any U.S. Federal withholding Taxes imposed under FATCA and (e) any withholding
tax imposed by Ireland on a payment under a Loan Document, if on the date on
which the payment falls due, (1) the payment could have been made to the
relevant Credit Party without such withholding tax if it was an Irish Qualifying
Lender, but on that date the relevant Credit Party is not or has ceased to be an
Irish Qualifying Lender other than as a result of any change after the date it
became a Credit Party under a Loan Document in (or in the interpretation,
administration, or application of) any law or treaty, or any published practice
or concession of any relevant taxing authority or (2) the relevant Credit Party
is an Irish Treaty Lender and the Borrower or Guarantor making the payment is
able to demonstrate that the payment could have been made to the Credit Party
without deduction or withholding for or on account of tax had that Credit Party
complied with its obligations under Section 2.17(i) of this Agreement.
“Existing Credit Agreement”: as defined in the preamble hereto.
“Existing Lender”: as defined in Section 9.21(b).
“Facility”: each of (a) the Tranche A Term Commitments (including, for the
avoidance of doubt, the 2018 Incremental Tranche A Term Commitments) and the
Tranche A Term Loans (including the 2018 Incremental Tranche A Term Loans) made
thereunder (the “Tranche A Term Facility”) and (b) the Revolving Commitments
(including, for the avoidance of doubt, the 2018 Incremental Revolving
Commitments) and the extensions of credit made thereunder (the “Revolving
Facility”).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.


12

--------------------------------------------------------------------------------







“FHLB Indebtedness”: as defined in Section 6.2(c).
“Financial Officer”: with respect to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member, or ERISA Affiliate or any
other entity related to a Group Member on a controlled group basis.
“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.
“Foreign Subsidiary”: with respect to any Borrower, any Subsidiary that is not a
Domestic Subsidiary.
“Fraudulent Conveyance”: as defined in Section 9.18(b).
“Funding Office”: the office of the Administrative Agent specified in Section
9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to Essent and the
Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Borrowers shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Borrowers, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the


13

--------------------------------------------------------------------------------







promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners). For the avoidance of doubt, no
Government-Sponsored Enterprise shall be deemed to be a Governmental Authority.
“Government-Sponsored Enterprise”: the Federal Home Loan Mortgage Corporation,
the Federal National Mortgage Association, the Federal Housing Finance Agency,
and any other financial services entity established by any Governmental
Authority and engaged in the purchase of mortgage loans.
“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.
“Guarantee and Collateral Amendment and Acknowledgment”: that certain Guarantee
and Collateral Amendment and Acknowledgment, dated as of the date hereof, among
the Borrowers, each other Guarantor and the Administrative Agent, substantially
in the form of Exhibit D.
“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of April 19, 2016, among the Borrowers, each other Guarantor
and the Administrative Agent, substantially in the form of Exhibit A, as amended
and reaffirmed by the Guarantee and Collateral Amendment and Acknowledgment.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by Essent in good faith.


14

--------------------------------------------------------------------------------







“Guarantors”: the collective reference to Essent, Essent IIH and Essent USH and
any other Group Member who is party to the Guarantee and Collateral Agreement.
“Historical Statutory Statements”: as defined in Section 3.1(c).
“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate”.
“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.22(a).
“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G-1 or Exhibit G-2, as applicable.
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services that are included
as liabilities in accordance with GAAP (other than accrued expenses incurred and
trade payables in each case in the ordinary course of business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligations
(but only to the extent of the lesser of the obligations secured or the value of
the property to which such Lien is attached) and (j) any liabilities,
commitments, guarantees, support agreements or any other similar obligation that
is recourse to any Borrower or any Subsidiary of any Borrower and is owed by any
Investment Entity. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Indemnified Liabilities”: as defined in Section 9.5.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.
“Indemnitee”: as defined in Section 9.5.
“Information”: as defined in Section 9.15.


15

--------------------------------------------------------------------------------







“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Insurance Business”: one or more aspects of the business of selling, issuing or
underwriting insurance or reinsurance and other businesses reasonably related
thereto.
“Insurance Licenses”: as defined in Section 3.9.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how, methods and processes, all registrations and applications
for registration of any of the foregoing, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the
date of any repayment or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    a Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the relevant Term Loans, as the case may be;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    each Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the Screen Rate) determined by the Administrative Agent
(which determination shall be


16

--------------------------------------------------------------------------------







conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate (for
the longest period for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate (for the
shortest period for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, as of the Specified Time on
the Quotation Day for such Interest Period; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. When determining the rate for a period which is less
than the shortest period for which the Screen Rate is available, the Screen Rate
for purposes of clause (a) above shall be deemed to be the overnight rate for
Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select.
“Investment Entity”: as defined in the definition of “Subsidiary”.
“Investment Grade Rating”: with respect to any Person, (x) a senior unsecured
rating and/or (y) a long-term issuer rating of both (i) BBB- or better from S&P
and (ii) Baa3 or better from Moody’s.
“Investments”: as defined in Section 6.8.
“Ireland”: Ireland, exclusive of Northern Ireland.
“Irish Companies Act”: the Companies Act 2014 of Ireland.
“Irish Debenture”: that certain debenture dated as of April 19, 2016 by and
between Essent IIH and the Administrative Agent, as reaffirmed by the Irish
Security Acknowledgment.
“Irish Qualifying Lender”: a Credit Party which is beneficially entitled to the
interest payable to that Credit Party in respect of an advance under a Loan
Document:
(i)    which is a bank within the meaning of Section 246 of the TCA whose
facility office is located in Ireland and which is carrying on a bona fide
banking business in Ireland for the purposes of Section 246(3)(a) of the TCA; or
(ii)    which is an authorized credit institution under the terms of Directive
2013/36/EU and has duly established a branch in Ireland having made all
necessary notifications to its home state competent authorities required
thereunder in relation to its intention to carry on banking business in Ireland
and such credit institution is carrying on a bona fide banking business in
Ireland (for the purposes of Section 246(3) of the TCA) and whose facility
office is located in Ireland; or
(iii)    which is a body corporate:
(A)    which is resident for the purposes of Tax in a Relevant Territory
(residence for these purposes is to be determined in accordance with the laws of
the Relevant Territory of which the Credit Party claims to be resident) where
that Relevant Territory imposes a tax that generally applies to interest
receivable in that Relevant Territory or payable into an account located in that
Relevant Territory by bodies corporate from sources outside that Relevant
Territory; or
(B)    where the interest payable under a Loan Document:
(1)     is exempted from the charge to income tax under an Irish Tax Treaty, in
force when the Credit Party enters that


17

--------------------------------------------------------------------------------







Loan Document as a Lender, between Ireland and the country in which the Credit
Party is resident for tax purposes; or
(2)     would be exempted from the charge to income tax if an Irish Tax Treaty
made, on or before the date of payment of the relevant interest, between Ireland
and the country in which the Credit Party is resident for tax purposes, that
does not have the force of law under the procedures set out in Section 826(1) of
the TCA, had the force of law when the interest was paid;
except where interest is paid under a Loan Document to the body corporate in
connection with a trade or business which is carried on in Ireland by it through
a branch or agency; or
(iv)    which is a company that is incorporated in the U.S. and is subject to
tax in the U.S. on its worldwide income except where interest is paid under a
Loan Document to that company in connection with a trade or business which is
carried on in Ireland by it through a branch or agency in Ireland; or
(v)    which is a U.S. limited liability company (“LLC”), where the ultimate
recipients of the interest payable under a Loan Document are Irish Qualifying
Lenders within clause (iii), (iv) or (vi) of this definition and the business
conducted through the LLC is so structured for market reasons and not for tax
avoidance purposes, except where interest is paid under a Loan Document to the
LLC in connection with a trade or business which is carried on by it in Ireland
through a branch or agency in Ireland; or
(vi)    (where interest is paid under a Loan Document by a Borrower or Guarantor
which is a qualifying company within the meaning of section 110 TCA) which is a
person who is resident for tax purposes in a Relevant Territory under the laws
of that territory except where such person is a body corporate, such interest is
paid to the body corporate in connection with a trade or business which is
carried on in Ireland by it through a branch or agency; or
(vii)    which is a company (within the meaning of Section 246 of the TCA) and
which:
(A)    advances money in the ordinary course of a trade which includes the
lending of money;
(B)    in whose hands any interest payable in respect of money so advanced is
taken into account in computing the trading income of that company;
(C)    which has complied with the notification requirements set out in Section
246(5)(a) of the TCA; and
(D)     whose facility office is located in Ireland; or
(viii)    which is a qualifying company (within the meaning of Section 110 of
the TCA) and whose facility office is located in Ireland; or
(ix)    which is an investment undertaking (within the meaning of Section 739B
of the TCA) and whose facility office is located in Ireland; or
(x)    which is an exempt approved scheme within the meaning of Section 774 of
the TCA whose facility office is located in Ireland; or


18

--------------------------------------------------------------------------------







(xi)    which is an Irish Treaty Lender.
“Irish Security Acknowledgment”: that certain acknowledgment dated as of the
date hereof by and between Essent IIH, Essent and the Administrative Agent.
“Irish Share Charge”: that certain charge over the shares in Essent IIH dated as
of April 19, 2016 by and between Essent and the Administrative Agent, as
reaffirmed by the Irish Security Acknowledgment.
“Irish Tax Treaty”: as defined in the definition of “Irish Treaty State”
“Irish Treaty Lender”: a Person who:
(i)    is treated as a resident of an Irish Treaty State for the purposes of an
Irish Tax Treaty and is entitled to the benefits of such Irish Tax Treaty; and
(ii)     does not carry on a business in Ireland through a permanent
establishment with which that Person’s participation in the Loan is effectively
connected;
provided, that a Person shall not be an Irish Treaty Lender if it falls within
subclause (iii), (iv), (v) or (vi) of the definition of Irish Qualifying Lender.
“Irish Treaty State”: a jurisdiction having a double taxation agreement (an
“Irish Tax Treaty”) with Ireland which has the force of law and which makes
provision for full exemption from tax imposed by Ireland on interest or income
from debt-claims.
“IRS”: the United States Internal Revenue Service.
“Junior Financing”: as defined in Section 6.9(a).
“Latest Maturity Date”: means, at any date of determination, the latest maturity
or expiration date applicable to any Facility at such time under this Agreement.
“Lenders”: as defined in the preamble hereto.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Liquidity”: at any time, the aggregate amount of unrestricted cash and Cash
Equivalents held by the Borrowers and the Guarantors at such time.
“LLC”: as defined in the definition of “Irish Qualifying Lender”.
“Loan”: any loan made by any Lender pursuant to this Agreement or the 2018
Incremental Amendment.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the 2018
Incremental Amendment and any amendment, waiver, supplement or other
modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.


19

--------------------------------------------------------------------------------







“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of Essent and its Subsidiaries taken
as a whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
“Material Group Member”: any Group Member and its Subsidiaries that collectively
have at least 2.5% or more of the total assets of the Group Members taken as a
whole.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, molds, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, that is regulated
pursuant to or would give rise to liability under any Environmental Law.
“MIRE Event” shall mean at any time, if there are any Mortgaged Properties at
such time, any increase, extension of the maturity or renewal of any of the
Commitments or Loans (excluding for the avoidance of doubt (a) any continuation
or conversion of borrowings or (b) the making of any Loan).    
“Moody’s”: as defined in the definition of “Cash Equivalents”.
“Mortgaged Properties”: the real properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.
“Mortgages”: each of the mortgages and deeds of trust, security deeds and deeds
to secure debt made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Lenders, in a form reasonably
agreeable to the Administrative Agent and such Loan Party (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Group Member or any ERISA Affiliate makes or is obligated to
make contributions, (on behalf of participants who are or were employed by any
of them).
“Multiple Employer Plan”: a Plan which has two or more contributing sponsors
(including any Group Member or any ERISA Affiliate) at least two of whom are not
under common control, as such a Plan is described in Section 4064 of ERISA.
“Net Cash Proceeds”: in connection with any issuance or sale of Capital Stock or
any incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
“Net Investment”: the cash paid or other property contributed to an Investment
Entity in exchange for the Capital Stock or other Investment in such Investment
Entity. The amount of Net Investment excludes all returns or repayments of
principal or capital with respect thereto.
“New Lender”: as defined in Section 2.22(b).


20

--------------------------------------------------------------------------------







“New Lender Supplement”: as defined in Section 2.22(b).
“Non-U.S. Lender”: (a) for any Borrower who is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) for any Borrower
who is not a U.S. Person, a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Notes”: the collective reference to any promissory note evidencing Loans.
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided, that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” shall mean the rate for a federal
funds transaction quoted at 11:00 A.M., New York City time, on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
examinership, reorganization or like proceeding, relating to any Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of any
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by any Borrower pursuant
hereto) or otherwise.
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurocurrency borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite


21

--------------------------------------------------------------------------------







rate); provided, that if the Overnight Bank Funding Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Participant”: as defined in Section 9.6(c).
“Participant Register”: as defined in Section 9.6(c).
“Patriot Act”: as defined in Section 9.17.
“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.
“Pension Plan”: any employee benefit plan (including a Multiple Employer Plan,
but not including a Multiemployer Plan) that is subject to Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA (i) which is or was within the
preceding five (5) years sponsored, maintained or contributed to by, or required
to be contributed to by, any Group Member or any ERISA Affiliate or (ii) with
respect to which any Group Member or any ERISA Affiliate has any actual or
contingent material liability.
“Permitted Acquisition”: any acquisition, whether by purchase, merger,
consolidation or otherwise, by Essent or any of its Wholly Owned Subsidiaries of
(i) all or substantially all of the property of any Person, or (ii) any line of
business, business unit or division of any Person or (iii) the Capital Stock of
any Person that becomes a Subsidiary, if each of the following conditions is
met:
(i) in the case of the acquisition of Capital Stock of such Person, upon the
consummation thereof, such Person shall be a Wholly Owned Subsidiary;
(ii) in the case of the acquisition of (x) all or substantially all of the
property of any Person or (y) any line of business, business unit or division of
any Person, in each case, upon the consummation thereof, such property,
business, business unit or division, as the case may be, shall be owned directly
by Essent or by one or more Wholly Owned Subsidiaries;
(iii) no Default or Event of Default then exists or would result therefrom;
(iv) after giving effect to such acquisition on a pro forma basis, Essent shall
be in compliance with Section 6.1;
(v) the Person or business to be acquired shall be, or shall be engaged in,
primarily a business of the type that Essent and its Subsidiaries are permitted
to be engaged in under Section 6.16 and the property to be acquired is to be
used in a business primarily of the type that Essent and its Subsidiaries are
permitted to be engaged in under Section 6.16;
(vi) the board of directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(vii) all transactions in connection therewith shall be consummated in
accordance, in all material respects, with all applicable Requirements of Law;
(viii) to the extent the acquisition consideration for such acquisition exceeds
$50,000,000, Essent shall have provided the Administrative Agent, to the extent
available, with financial statements of the Person or business to be acquired
and all such other information, data, documents and agreements (including any
acquisition agreement or purchase agreements) relating to such transaction as
may be reasonably requested by the Administrative Agent; and


22

--------------------------------------------------------------------------------







(ix) at least 5 Business Days (or such shorter period of time as may be agreed
by the Administrative Agent) prior to the proposed date of consummation of any
transaction involving acquisition consideration in excess of $50,000,000, Essent
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of Essent certifying that such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any Pension Plan or Multiemployer Plan.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform”: as defined in Section 5.1.
“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
“PMIERs”: the Private Mortgage Insurer Eligibility Requirements published by the
Federal Home Loan Mortgage Corporation, as may be amended from time to time.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Group Member, in whole or in
part.
“Pro Rata Payment Provision”: as defined in Section 7.SECTION 7
“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.
“Projections”: as defined in Section 5.2(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender”: as defined in Section 5.1.
“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.
“Register”: as defined in Section 9.6(b)(iv).
“Regulated Insurance Company”: any Group Member, whether now owned or hereafter
acquired or established, that is authorized or admitted to carry on or transact
Insurance Business in any jurisdiction (foreign or domestic) and is regulated by
any Applicable Insurance Regulatory Authority.
“Regulation U”: Regulation U of the Board as in effect from time to time.


23

--------------------------------------------------------------------------------







“Reinsurance Agreement”: any agreement, contract, treaty, certificate or other
arrangement by which any Regulated Insurance Company agrees to cede to, or
assume from, another insurer all or part of the liability assumed or assets held
by it under one or more insurance, annuity, reinsurance or retrocession
policies, agreements, contracts, treaties, certificates or similar arrangements.
Reinsurance Agreements shall include, but not be limited to, any agreement,
contract, treaty, certificate or other arrangement that is treated as such by
the Applicable Insurance Regulatory Authority.
“Related Company”: as defined in section 2(10) of the Irish Companies Act.
“Relevant Territory”:
(i) a member state of the European Union (other than Ireland); or
(ii) to the extent not a member state of the European Union, a jurisdiction with
which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of Section 826(1) of the TCA or which will have the force
of law on completion of the procedures set out in Section 826(1) of the TCA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043.
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of a Borrower, but in any event, with respect to financial matters, the
chief financial officer of a Borrower.
“Restricted Payments”: as defined in Section 6.7.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. As of (i) the Closing Date, the original
amount of the Total Revolving Commitments is $250,000,000 and (ii) the 2018
Incremental Amendment Effective Date, the aggregate amount of the Total
Revolving Commitments is $275,000,000.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding.
“Revolving Facility”: as defined in the definition of “Facility”.


24

--------------------------------------------------------------------------------







“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding. Notwithstanding the foregoing,
when a Defaulting Lender shall exist, in the case of Section 2.21, Revolving
Percentages shall be determined without regard to any Defaulting Lender’s
Revolving Commitment.
“Revolving Termination Date”: May 17, 2021.
“S&P” as defined in the definition of “Cash Equivalents”.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the United Kingdom, the European Union, any
European Union member state, or other relevant sanctions authority or who is
otherwise the subject or target of any Sanctions, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“SAP”: with respect to any Regulated Insurance Company, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Regulated Insurance Company for
the preparation of annual statements and other financial reports by insurance
companies of the same type as such Regulated Insurance Company that are
applicable to the circumstances as of the date of filing of such statement or
report.
“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: collectively, the Administrative Agent, the Lenders and the
other Persons the Obligations owing to whom are or are purported to be secured
by the Collateral under the terms of the Security Documents.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Guarantee and Collateral Amendment and Acknowledgment, the Irish
Debenture, the Irish Share Charge, the Irish Security Acknowledgment, the
Bermuda Debenture, the Bermuda Debenture


25

--------------------------------------------------------------------------------







Acknowledgment, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
“Solvent”:, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of Essent and its Subsidiaries, on a consolidated
basis, will, as of such date, exceed the amount of all their “liabilities of,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
Essent and its Subsidiaries, on a consolidated basis, will, as of such date, be
greater than the amount that will be required to pay their liabilities on their
debts as such debts become absolute and matured, (c) Essent and its
Subsidiaries, on a consolidated basis, will not have, as of such date, an
unreasonably small amount of capital with which to conduct their business and
(d) such Person and its Subsidiaries on a consolidated basis will reasonably
expect to be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Time”: 11:00 A.M., London time.
“Statutory Statements”: with respect to any Regulated Insurance Company for any
fiscal year or quarter, the annual or quarterly financial statements, as
applicable, of such Regulated Insurance Company as required to be filed with the
Applicable Insurance Regulatory Authority of its jurisdiction of domicile and in
accordance with the laws of such jurisdiction, together with all exhibits,
schedules, certificates and actuarial opinions required to be filed or delivered
therewith.
“Statutory Surplus”: as to any Regulated Insurance Company at any time, the
aggregate amount of surplus as regards policyholders of such Regulated Insurance
Company at such time (as determined in accordance with SAP), as set forth on
page 3, line 37, column 1 of the most recent Statutory Statement of such
Regulated Insurance Company (or equivalent page, line or statement, to the
extent that any thereof is modified or replaced) or equivalent form in the
applicable jurisdiction in which such Regulated Insurance Company operates.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Essent. The term Subsidiary shall not include, however, (i)
any Person and its Subsidiaries in which any Group Member owns 50% or less of
the Capital Stock or other equity interest of such Person but which, due to
accounting rules, is required to be consolidated in such Group Member’s
consolidated financial statements under GAAP and (ii) funds, partnerships,
corporations, limited liability companies or similar entities in which any Group
Member holds an interest solely for investment purposes and which may be deemed
“Subsidiaries” because they would be consolidated in such Group Member’s
consolidated financial statements in accordance with GAAP (each, an “Investment
Entity”) to the extent that the Net Investment of the applicable Group Members
in the aggregate, as the


26

--------------------------------------------------------------------------------







case may be, in any Investment Entity or in all Investment Entities in the
aggregate, is not more than 15% of the Consolidated Net Worth of Essent and its
Subsidiaries as of the end of the most recent fiscal quarter of Essent for which
consolidated financial statements are available. In the event such Net
Investment exceeds 15% of the Consolidated Net Worth of Essent and its
Subsidiaries, Essent shall designate which Investment Entities shall be
considered Subsidiaries for purposes of this Agreement. Notwithstanding the
foregoing, any financial statement of Essent and its consolidated Subsidiaries
required to be delivered pursuant to this Agreement may include any Investment
Entity that would otherwise be a consolidated Subsidiary but for the application
of the preceding clause (ii).
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Essent or any of its
Subsidiaries shall be a “Swap Agreement”.
“Swap Termination Value” means, in respect of a Swap Agreement, upon the
designation of an Early Termination Date (as defined therein), the amount of the
payment upon early termination determined in accordance therewith, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Agreement.
“Syndication Agents”: the Co-Syndication Agents identified on the cover page of
this Agreement.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TCA”: the Taxes Consolidation Act 1997 of Ireland, as amended.
“Term Lenders”: the collective reference to the Tranche A Term Lenders.
“Term Loan Maturity Date”: May 17, 2021.
“Term Loans”: the collective reference to the Tranche A Term Loans.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Total Shareholders’ Equity”: as at any date of determination, the total common
and preferred shareholders’ equity of Essent Re and its Subsidiaries as of such
date, as determined in accordance with GAAP (calculated excluding (i) unrealized
gains (losses) on securities as determined in accordance with FASB ASC 320
(Investments–Debt and Equity Securities), (ii) any charges taken to write off
any goodwill included on Essent Re’s balance sheet on the Closing Date to the
extent such charges are required by FASB ASC 320 (Investments–Debt and Equity
Securities) and ASC 350 (Intangibles–Goodwill and Others) and (iii) any changes
in the value of warrants existing on the Closing Date for the purchase of Essent
Re’s Capital Stock).


27

--------------------------------------------------------------------------------







“Tranche A Term Commitment”: as to any Lender, the obligation of such Lender, if
any, to make a Tranche A Term Loan to the Borrower (x) on the Closing Date in a
principal amount not to exceed the amount set forth under the heading “Tranche A
Term Commitment” opposite such Lender’s name on Schedule 1.1A as in effect on
the Closing Date and (y) on the 2018 Incremental Amendment Effective Date in a
principal amount not to exceed the amount set forth under the heading “2018
Incremental Tranche A Term Commitment” opposite such Lender’s name in Exhibit A
to the 2018 Incremental Amendment. As of (i) the Closing Date, the original
aggregate amount of the Tranche A Term Commitments is $125,000,000 and (ii) the
2018 Incremental Amendment Effective Date, the aggregate amount of the 2018
Incremental Tranche A Term Commitments is $100,000,000.
“Tranche A Term Facility”: as defined in the definition of “Facility”.
“Tranche A Term Lender”: each Lender that has a Tranche A Term Commitment
(including, for the avoidance of doubt, a 2018 Incremental Tranche A Term
Commitment) or that holds a Tranche A Term Loan (including, for the avoidance of
doubt, a 2018 Incremental Tranche A Term Loan).
“Tranche A Term Loans”: the Closing Date Tranche A Term Loans and the 2018
Incremental Tranche A Term Loans.
“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which such Lender’s Tranche A Term Commitment then constitutes of the
aggregate Tranche A Term Commitments (or, at any time after the 2018 Incremental
Amendment Effective Date, the percentage which the aggregate principal amount of
such Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York.
“United States”: the United States of America.
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.17(f)(ii)(B)(3).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Borrower.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the


28

--------------------------------------------------------------------------------







Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrowers or any of their respective Subsidiaries at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume or become liable in respect of (and the words
“incurred” and “incurrence” shall have correlative meanings); provided that, for
the avoidance of doubt, for the purpose of determining any incurrence under
Section 6, compliance with the applicable provisions of Section 6 shall only be
required at the time of initial incurrence and any subsequent incurrence, but
not on an ongoing basis, (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) references to “examinership” or “examiner” shall have the
meaning given to those terms in the Irish Companies Act. Notwithstanding
anything to the contrary contained in clause (b) above or in the definition of
“Capital Lease Obligation,” in the event of an Accounting Change requiring all
leases to be capitalized, only those leases (assuming for purposes hereof that
such leases were in existence on the date hereof) that would constitute Capital
Lease Obligations in conformity with GAAP on the date hereof shall be considered
Capital Lease Obligations, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS


29

--------------------------------------------------------------------------------







2.1    Term Commitments. Subject to the terms and conditions hereof, (i) each
Tranche A Term Lender on the Closing Date severally agrees to make a term loan
to the Borrowers (on a joint and several basis) on the Closing Date in an amount
not to exceed the amount of the Tranche A Term Commitment of such Lender (a
“Closing Date Tranche A Term Loan”) and (ii) each 2018 Incremental Tranche A
Term Lender agrees to make a 2018 Incremental Tranche A Term Loan to the
Borrowers (on a joint and several basis) on the 2018 Incremental Amendment
Effective Date in an amount not to exceed the amount of the 2018 Incremental
Tranche A Term Commitment of such Lender. For the avoidance of doubt, with
effect from the 2018 Incremental Amendment Effective Date, except where the
context otherwise requires, the 2018 Incremental Tranche A Term Loans shall
constitute “Tranche A Term Loans” for all purposes of this Agreement, and all
provisions of this Agreement applicable to Tranche A Term Loans shall be
applicable to the 2018 Incremental Tranche A Term Loans. The Term Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrowers
and notified to the Administrative Agent in accordance with Sections 2.2 and
2.10.
2.2    Procedure for Term Loan Borrowing. The Borrowers shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., New York City time, (a) three Business
Days prior to the Closing Date, in the case of Eurodollar Loans, or (b) one
Business Day prior to the Closing Date, in the case of ABR Loans) requesting
that the Term Lenders existing on the Closing Date make the Term Loans on the
Closing Date and specifying (i) the amount and Type of Term Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender existing on the
Closing Date thereof. Not later than 12:00 Noon, New York City time, on the
Closing Date each such Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall credit the account of the applicable Borrower on the books of such office
of the Administrative Agent with the aggregate of the amounts made available to
the Administrative Agent by such Term Lenders in immediately available funds.
The foregoing provisions shall apply mutatis mutandis with respect to the
borrowing of 2018 Incremental Tranche A Term Loans from the 2018 Incremental
Tranche A Term Lenders on the 2018 Incremental Amendment Effective Date.
2.3    Repayment of Term Loans. The Borrowers shall repay all outstanding
Tranche A Term Loans (including, for the avoidance of doubt, the 2018
Incremental Tranche A Term Loans) on the Term Loan Maturity Date.
2.4    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to any
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed the amount
of such Lender’s Revolving Commitment. Each Revolving Lender may, at its option,
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan. For the avoidance of doubt, any exercise of such
option shall not affect in any manner the obligation of the Borrowers to repay
such Loan in accordance with the terms of this Agreement. During the Revolving
Commitment Period the Borrowers may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the applicable
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.10. For the avoidance of doubt, with effect from the 2018 Incremental
Amendment Effective Date,


30

--------------------------------------------------------------------------------







unless the context otherwise requires, the 2018 Incremental Revolving
Commitments shall constitute “Revolving Commitments” for all purposes of this
Agreement, and all provisions of this Agreement applicable to Revolving
Commitments shall be applicable to the 2018 Incremental Revolving Commitments
(b)    The Borrowers shall repay all outstanding Revolving Loans (including, for
the avoidance of doubt, Revolving Loans made in respect of the 2018 Incremental
Revolving Commitments) on the Revolving Termination Date.
2.5    Procedure for Revolving Loan Borrowing. Any Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that such Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
A.M., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from a Borrower, the Administrative Agent shall promptly notify
each Revolving Lender thereof. Each Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the applicable Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by such Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent crediting
the account of such Borrower on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Revolving Lenders
and in like funds as received by the Administrative Agent.
2.6    Commitment Fees, etc.
(a)    The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.
(b)    The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.7    Termination or Reduction of Revolving Commitments. Essent shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.


31

--------------------------------------------------------------------------------







2.8    Optional Prepayments. Any Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable (other than to the extent provided in connection with refinancing
the Obligations) notice delivered to the Administrative Agent no later than
11:00 A.M., New York City time, three Business Days prior thereto, in the case
of Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the
applicable Borrower shall also pay any amounts owing pursuant to Section 2.18.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.
2.9    Mandatory Prepayments.
(a)    If (x) any Group Member shall issue or incur any unsecured Indebtedness
(other than Indebtedness which is convertible into Capital Stock that is not
Disqualified Capital Stock) in one or more Rule 144A or public offerings and (y)
after giving pro forma effect to such issuance or incurrence, the Debt-to-Total
Capitalization Ratio of Essent exceeds 0.20 to 1.00, an amount equal to 100% of
the Net Cash Proceeds of such issuance or incurrence shall be applied on the
date of such issuance or incurrence toward the prepayment of the Term Loans as
set forth in Sections 2.9(c); provided, that the aggregate amount of prepayments
required pursuant to this Section 2.9(a) with respect to any single issuance or
incurrence shall be limited to the amount that would cause the Debt-to-Total
Capitalization Ratio of Essent, after giving pro forma effect to both the
relevant issuance or incurrence and the corresponding mandatory prepayment, to
be equal to 0.20 to 1.00. Mandatory prepayments of the Term Loans may not be
reborrowed.
(b)    If for any reason the sum of the Total Revolving Extensions of Credit at
any time exceed the Total Revolving Commitments then in effect (including after
giving effect to any reduction in the Total Revolving Commitments pursuant to
Section 2.7), the Borrowers shall prepay Revolving Loans in an aggregate amount
equal to such excess within two (2) Business Days thereafter.
(c)    The application of any prepayment pursuant to this Section 2.9 shall be
made, first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under this Section 2.9 (except in the case of Revolving Loans that are
ABR Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
2.10    Conversion and Continuation Options.
(a)    Any Borrower may elect from time to time to convert Eurodollar Loans made
to it to ABR Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. Any Borrower may elect from time to time to convert ABR Loans
made to it to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of such
Facility


32

--------------------------------------------------------------------------------







have determined in its or their sole discretion not to permit such conversions.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.
(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such (i)
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations or
(ii) if an Event of Default specified in clause (i) or (ii) of Section 7(g) with
respect to any Borrower is in existence, and provided, further, that if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
2.11    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 12 Eurodollar Tranches shall
be outstanding at any one time.
2.12    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.12 plus 2% and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or in
the case of any such other amounts that do not relate to a particular Facility,
the rate then applicable to ABR Loans under the Revolving Facility plus 2%), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.12
shall be payable from time to time on demand.
2.13    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on


33

--------------------------------------------------------------------------------







which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify each applicable Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify each
applicable Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of any Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).
2.14    Inability to Determine Interest Rate.
(a)    If prior to the first day of any Interest Period:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar
Rate, as applicable (including, without limitation, because the Screen Rate is
not available or published on a current basis), for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period;
the Administrative Agent shall give electronic or telephonic notice thereof to
the relevant Borrowers and the relevant Lenders by telephone, telecopy or
electronic mail as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z)
any outstanding Eurodollar Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the relevant Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrowers shall endeavor to establish an alternate rate of interest to the
Eurodollar Base Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an


34

--------------------------------------------------------------------------------







amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 9.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any requests to convert any Revolving Loan to, or continuation of any
Revolving Loan as, a Eurodollar Loan shall be ineffective, and (y) if any
Borrower requests a Eurodollar Revolving Loan, such borrowing shall be made as
an ABR Loan.
2.15    Pro Rata Treatment and Payments.
(a)    Each borrowing by any Borrower from the Lenders hereunder, each payment
by a Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Tranche A Term Percentages or Revolving Percentages, as the case may be, of the
relevant Lenders.
(b)    Each payment (including each prepayment) by any Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.
(c)    Each payment (including each prepayment) by any Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(d)    All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the applicable Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to each relevant Lender promptly upon receipt in like funds as
received, net of any amounts owing by such Lender pursuant to Section 8.7. If
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing


35

--------------------------------------------------------------------------------







Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon, at a rate equal to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
any Borrower.
(f)    Unless the Administrative Agent shall have been notified in writing by
the relevant Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the relevant Borrower within three Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against any Borrower.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.15(e), 2.15(f), 2.17(e) or 8.7, the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Sections until all such obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.
2.16    Requirements of Law.
(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender or other
Credit Party with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i)    shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or


36

--------------------------------------------------------------------------------







(iii)    shall impose on such Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrowers shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable. If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify
Essent (with a copy to the Administrative Agent) of the event by reason of which
it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to Essent (with a copy to the Administrative Agent) of
a written request therefor, the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented; provided,
however, that a Lender shall be compensated with respect to any such change in
law only to the extent such Lender is imposing such charges on similarly
situated borrowers where the terms of other credit facilities permit it to
impose such charges.
(d)    A certificate as to any additional amounts payable pursuant to this
Section 2.16 submitted by any Lender to Essent (i) setting forth in reasonable
detail the manner in which such amounts were determined and (ii) certifying if
applicable as required by Section 2.16(c) (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section 2.16 for any amounts incurred more
than 180 days prior to the date that such Lender notifies Essent of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
180-day period shall be extended to include the period of such retroactive
effect. The obligations of the Borrowers pursuant to this Section 2.16 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as


37

--------------------------------------------------------------------------------







required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the amounts received with respect to this
agreement equal the sum which would have been received had no such deduction or
withholding been made.
(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(c)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(d)    The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Essent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.6(c) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Essent and the Administrative Agent, at the time or times reasonably
requested by Essent or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Essent or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Essent or the Administrative Agent,


38

--------------------------------------------------------------------------------







shall deliver such other documentation prescribed by applicable law or
reasonably requested by Essent or the Administrative Agent as will enable Essent
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
relevant Borrower is a U.S. Person,
(A)
any Lender that is a U.S. Person shall deliver to Essent and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Essent or the Administrative Agent), executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;

(B)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Essent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Essent or the Administrative Agent),
whichever of the following is applicable:

(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)
executed copies of IRS Form W-8ECI;

(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code,



39

--------------------------------------------------------------------------------







or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E, as applicable; or
(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F on
behalf of each such direct and indirect partner;

(C)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Essent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Essent or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Essent or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Essent and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by Essent or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Essent or the Administrative Agent as may
be necessary for Essent and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for



40

--------------------------------------------------------------------------------







purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Essent and the Administrative Agent in
writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
(i)    An Irish Treaty Lender and each Borrower or Guarantor which makes a
payment to which that Irish Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Borrower or Guarantor
to obtain authorization to make that payment without any deduction or
withholding for or on account of tax.
(j)    Each Lender which (1) makes a Loan to a Borrower which is organized or
formed under the laws of Ireland, and (2) becomes a party to this Agreement
after the date of this Agreement shall indicate, for the benefit of the
Administrative Agent and without liability to any Borrower or Guarantor, which
of the following categories it falls in:
(i)    not an Irish Qualifying Lender;
(ii)    an Irish Qualifying Lender (other than an Irish Treaty Lender); or
(iii)    an Irish Treaty Lender.
If a New Lender fails to indicate its status in accordance with this Section
2.17(j) then such New Lender shall be treated for the purposes of this Agreement
(including by each Borrower or Guarantor) as if it is not an Irish Qualifying
Lender or Irish Treaty Lender (as applicable) until such time as it notifies the
Administrative Agent which category applies.


41

--------------------------------------------------------------------------------







2.18    Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss (other than lost profits) or expense that
such Lender may sustain or incur as a consequence of (a) default by any Borrower
in making a borrowing of, conversion into or continuation of Eurodollar Loans
after such Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (b) default by any Borrower in making any
prepayment of or conversion from Eurodollar Loans after such Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. A certificate as to any amounts payable
pursuant to this Section 2.18 setting forth in reasonable detail the basis for
requesting such amount submitted to Essent by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
2.19    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.16 or 2.17(a) with
respect to such Lender, it will, if requested by any Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office, including any other Affiliate, for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending offices to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.16 or 2.17(a).
2.20    Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a), (b) becomes a Defaulting Lender, (c) has provided the notice
referred to in Section 9.19 or (d) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders affected thereby (so long as the consent of the Required
Lenders has been obtained), with a replacement financial institution; provided
that (i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.19 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the
Borrowers shall be liable to such replaced Lender under Section 2.18 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrowers shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrowers
shall pay all additional amounts (if any) required pursuant to Section 2.16 or
2.17(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that any Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by Essent, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.


42

--------------------------------------------------------------------------------







2.21    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.6;
(b)    the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
In the event that the Administrative Agent and Essent each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage.
2.22    Incremental Facilities.
(a)    The Borrowers and any one or more Lenders (including New Lenders) may
from time to time agree that such Lenders shall make, obtain or increase the
amount of their Tranche A Term Loans or Revolving Commitments, as applicable, by
executing and delivering to the Administrative Agents an Increased Facility
Activation Notice specifying (i) the amount of such increase to the Facility or
Facilities involved and (ii) the applicable Increased Facility Closing Date;
provided that immediately prior to and after giving effect to any such increase
in the Tranche A Term Loan or Revolving Commitments (i) no Default or Event of
Default shall have occurred and be continuing and (ii) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or, if such
representations and warranties are qualified by materiality, in all respects) on
and as of such date as if made on and as of such date (except that any
representations and warranties which expressly relate to an earlier date shall
be true and correct in all material respects (or, if such representations and
warranties are qualified by materiality, in all respects) as of such earlier
date). Notwithstanding the foregoing, (i) without the consent of the Required
Lenders, the aggregate sum of (x) the aggregate amount of borrowings of
incremental Tranche A Term Loans plus (y) the aggregate amount of incremental
Revolving Commitments obtained after the Closing Date pursuant to this paragraph
shall not exceed $100,000,000 and (ii) without the consent of the Administrative
Agent, (x) each increase effected pursuant to this paragraph shall be in an
amount equal to $5,000,000 (or a whole multiple of $5,000,000 in excess thereof)
and (y) no more than five Increased Facility Closing Dates may be selected by
the Borrowers after the Closing Date. No Lender shall have any obligation to
participate in any increase described in this Section 2.22 unless it agrees to
do so in its sole discretion.
(b)    Any additional bank, financial institution or other entity which, with
the consent of Essent and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in this Section 2.22 shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit H, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.


43

--------------------------------------------------------------------------------







(c)    Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrowers
shall borrow Revolving Loans under the relevant increased Revolving Commitments
from each Lender participating in the relevant increase in amounts determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or Eurodollar Tranche requested to be so borrowed or effected
had been proportionately increased. The Eurodollar Base Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Loans of the other
Lenders in the same Eurodollar Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the applicable Borrower and the relevant Lender).
(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect (i) the existence and terms of the incremental Tranche A Term Loans
and/or (ii) the increased or new Revolving Commitments evidenced thereby. Any
such deemed amendment may be effected in writing by the Administrative Agent
with the consent of the Borrowers (not to be unreasonably withheld) and
furnished to the other parties hereto.
2.23    MIRE Events. Prior to the occurrence of a MIRE Event, the Borrowers
shall provide (and shall use commercially reasonable efforts to provide as
promptly as reasonably possible prior to such MIRE Event) to the Administrative
Agent (and authorize the Administrative Agent to provide to the Lenders) the
following documents in respect of any Mortgaged Property: (a) a completed flood
hazard determination from a third party vendor; (b) if such real property is
located in a “special flood hazard area”, (i) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (ii) evidence of
the receipt by the applicable Loan Parties of such notice; (c) if required by
Flood Insurance Laws, evidence of required flood insurance and (d) any other
customary documentation that may be reasonably requested by Administrative
Agent.
SECTION 3.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrowers hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
3.1    Financial Condition.
(a)    The audited consolidated balance sheets of Essent and its Subsidiaries as
of December 31, 2015 and 2016 and the related consolidated statements of income,
cash flows and stockholders’ equity for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of Essent as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
Essent and its Subsidiaries as of March 31, 2017 and the related consolidated
statements of income, cash flows and stockholders’ equity for the three-month
period then ended present fairly in all material respects the consolidated
financial condition of Essent and its Subsidiaries as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
three-month period then ended (subject to the absence of footnotes and normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with


44

--------------------------------------------------------------------------------







GAAP applied consistently throughout the periods involved (subject to (in the
case of any such unaudited financial statements) the absence of footnotes and
normal year-end audit adjustments and except as disclosed therein). During the
period from March 31, 2017 to and including the Closing Date there has been no
Disposition by any Group Member of any material part of its business or
property.
(b)    The audited consolidated balance sheets of Essent Re and its Subsidiaries
as of December 31, 2015 and 2016, and the related consolidated statements of
income, cash flows and stockholder’s equity for the fiscal years ended on such
dates, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of Essent Re as at such dates, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended. The unaudited consolidated balance sheet of
Essent Re and its Subsidiaries as at March 31, 2017, and the related unaudited
consolidated statements of income, cash flows and stockholder’s equity for the
three-month period then ended present fairly in all material respects the
consolidated financial condition of Essent Re and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the three-month period then ended (subject to the absence of footnotes
and normal year-end audit adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (subject to (in the
case of any such unaudited financial statements) the absence of footnotes and
normal year-end audit adjustments and except as disclosed therein).
(c)    Essent has heretofore furnished to the Lenders, with respect to each
Regulated Insurance Company, copies of the annual Statutory Statements as of
December 31, 2015 and 2016 for the fiscal years then ended, and copies of the
quarterly Statutory Statement as of March 31, 2017, for the fiscal quarter then
ended, in each case as filed with the Applicable Insurance Regulatory Authority
(collectively, the “Historical Statutory Statements”); provided, that the
Statutory Statement of a Regulated Insurance Company shall not be required to be
delivered for any year or quarter that such Regulated Insurance Company was not
a Subsidiary of Essent. The Historical Statutory Statements (including, without
limitation, the provisions made therein for investments and the valuation
thereof, reserves, policy and contract claims and statutory liabilities) have
been prepared in accordance with SAP (except as may be reflected in the notes
thereto and subject, with respect to the relevant quarterly statements, to the
absence of notes required by SAP and to normal year-end adjustments), were in
compliance in all material respects with the applicable Requirements of Law when
filed and present fairly in all material respects the financial condition of the
respective Regulated Insurance Companies covered thereby as of the respective
dates thereof and the results of operations, changes in capital and surplus and
cash flow of the respective Regulated Insurance Companies covered thereby for
the respective periods then ended.
3.2    No Change. Since December 31, 2016, there has been no development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.
3.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization (to the extent such concept is applicable in the relevant
jurisdiction), (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification (to the extent such concept
is applicable in the relevant jurisdiction) except in the case of this clause
(c) to the extent that the failure to be so qualified would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in


45

--------------------------------------------------------------------------------







compliance with all Requirements of Law except in each case to the extent that
the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
3.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 3.20 and (iii) in the case of any Security Document to be
entered into by Essent IIH, the filing required by section 409 of the Irish
Companies Act. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable (in the case of any
Security Document entered into by Essent IIH, once filed in compliance with the
provisions of section 409 of the Irish Companies Act) against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, examinership, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
3.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents) except as would not reasonably
be expected to have a Material Adverse Effect. No Requirement of Law or
Contractual Obligation applicable to any Borrower or any of its Subsidiaries
would reasonably be expected to have a Material Adverse Effect.
3.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.
3.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
3.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property except, in each case,
for defects and other imperfections in title that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
and none of such property is subject to any Lien except as permitted by
Section 6.3.


46

--------------------------------------------------------------------------------







3.9    Insurance Licenses. Each Regulated Insurance Company holds all licenses
(including licenses or certificates of authority from Applicable Insurance
Regulatory Authorities), permits or authorizations necessary or otherwise
required to transact insurance and reinsurance business (collectively, the
“Insurance Licenses”) except any Insurance Licenses the failure of which to hold
would not reasonably be expected to have a material adverse impact on Essent and
its Subsidiaries taken as a whole. To the best of the Borrower’s knowledge,
there is (i) no Insurance License that is the subject of a proceeding for
suspension, revocation or limitation or similar proceedings, (ii) no sustainable
basis for such suspension, revocation or limitation and (iii) no such
suspension, revocation or limitation threatened by any Applicable Insurance
Regulatory Authority, that, in each instance under (i), (ii) and (iii) above and
either individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect.
3.10    Intellectual Property. Each Group Member owns, is licensed to use or has
the valid right to use, all Intellectual Property necessary for the conduct of
its business as currently conducted. No claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does any
Borrower know of any valid basis for any such claim which claim would reasonably
be expected to have a Material Adverse Effect. The operation of each Group
Member’s business does not infringe on the rights of any Person in any respect
that would reasonably be expected to have a Material Adverse Effect.
3.11    Taxes. Each Group Member has filed or caused to be filed all federal,
state and other material Tax returns that are required to be filed and has paid
all Taxes (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member).
3.12    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If reasonably requested by any Lender or the Administrative Agent, each
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
3.13    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
3.14    ERISA. Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (a) each Group Member and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and other federal and state
laws and the regulations and published interpretations thereunder with respect
to each Pension Plan and have performed all their obligations under each Pension
Plan; and (b) no ERISA Event or Foreign Plan Event has occurred or is reasonably
expected to occur, and no Borrower nor any


47

--------------------------------------------------------------------------------







ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event.
3.15    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
3.16    Subsidiaries. Except as disclosed to the Administrative Agent by Essent
in writing from time to time after the Closing Date, (a) Schedule 3.16 sets
forth the name and jurisdiction of incorporation of each Subsidiary of Essent
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Borrower or any of their
respective Subsidiaries, except as created by the Loan Documents.
3.17    Use of Proceeds. The proceeds of the Revolving Loans shall be used to
finance the working capital needs and general corporate purposes of the
Borrowers and their respective Subsidiaries, including without limitation the
making of capital contributions and other Investments (directly or indirectly)
in Subsidiaries of the Borrowers that are insurance companies. The proceeds of
the Closing Date Tranche A Term Loans shall be used to refinance Indebtedness of
the Borrowers and to finance the working capital needs and general corporate
purposes of the Borrowers and their respective Subsidiaries, including without
limitation the making of capital contributions and other Investments (directly
or indirectly) in Subsidiaries of the Borrowers that are insurance companies.
The proceeds of the 2018 Incremental Tranche A Term Loans shall be used to
finance the working capital needs and general corporate purposes of the
Borrowers and their respective Subsidiaries, including without limitation the
making of capital contributions and other Investments (directly or indirectly)
in Subsidiaries of the Borrowers that are insurance companies.
3.18    Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:
(a)    each Group Member: (i) is, and within the period of all applicable
statutes of limitation has been, in compliance with all applicable Environmental
Laws; (ii) holds all Environmental Permits (each of which is in full force and
effect) required for any of its current or intended operations or for any
property owned, leased, or otherwise operated by it; (iii) is, and within the
period of all applicable statutes of limitation has been, in compliance with all
of its Environmental Permits;
(b)    to the knowledge of the Borrowers, Materials of Environmental Concern are
not present at, on, under, in, or about any real property now or formerly owned,
leased or operated by any Group Member or any other location (including, without
limitation, any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which would
reasonably be expected to (i) give rise to liability of any Group Member under
any applicable Environmental Law or otherwise result in costs to any Group
Member, (ii) interfere with any Group Member’s continued operations, or (iii)
impair the fair saleable value of any real property owned or leased by any Group
Member;
(c)    there is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of the
Borrower will be, named as a party that is pending or, to the knowledge of the
Borrower, threatened;


48

--------------------------------------------------------------------------------







(d)    no Group Member has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern;
(e)    no Group Member has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law; and
(f)    no Group Member has assumed or retained, by contract or operation of law,
any liabilities of any kind, fixed or contingent, known or unknown, under any
Environmental Law or with respect to any Material of Environmental Concern.
3.19    Accuracy of Information, etc. No written statement or information (other
than projections, pro forma financial information, other forward-looking and/or
projected information and information of a general economic or industry-specific
nature) contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or written statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading (after giving effect to
all supplements and updates thereto from time to time). The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.
3.20    Security Documents.
(a)    The Guarantee and Collateral Agreement, Irish Debenture, Irish Share
Charge and Bermuda Debenture and any other Security Document are effective to
create, for as long as Essent shall not have obtained an Investment Grade
Rating, in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and (in the case of Essent IIH, once registered in compliance with
the provisions of section 409 of the Irish Companies Act) enforceable security
interest in the Collateral described therein in which a security interest can be
created under applicable law and proceeds thereof. In the case of the Pledged
Stock that constitutes a “certificated security” as defined in Article 8 of the
UCC or other applicable law, described in the Guarantee and Collateral
Agreement, Irish Debenture, Irish Share Charge and Bermuda Debenture, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, Irish Debenture, Irish Share Charge or Bermuda
Debenture, when financing statements and other filings and actions specified on
Schedule 3 of the Guarantee and Collateral Agreement, Irish Debenture, Irish
Share Charge and Bermuda Debenture are filed in appropriate form in the offices
specified on Schedule 3.20(a) (and, in the case of Essent IIH, when all required
filings are carried out in accordance with section 409 of the Irish Companies
Act) or such actions are appropriately taken, as applicable, the Guarantee and
Collateral Agreement, Irish Debenture, Irish Share Charge and Bermuda Debenture
shall constitute a fully


49

--------------------------------------------------------------------------------







perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral in which a security interest can be
perfected by the filing of such financing statements and with respect to
registered Intellectual Property, the filing of short form security agreements
in appropriate form with the U.S. Copyright Office and/or the U.S. Patent and
Trademark Office, as applicable, and the proceeds thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 6.3).
(b)    Each of the Mortgages is effective to create, for as long as Essent shall
not have obtained an Investment Grade Rating, in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and (in the case of Essent
IIH, once registered in compliance with the provisions of section 409 of the
Irish Companies Act) enforceable Lien on the Mortgaged Properties described
therein and proceeds thereof, and when the Mortgages are filed in the offices
specified on Schedule 3.20(b) (and, in the case of Essent IIH, when all required
filings are carried out in accordance with the provisions of section 409 of the
Irish Companies Act), each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person except for Liens permitted by Section 6.3.
Schedule 1.1B lists, as of the Closing Date, each parcel of owned real property
and each leasehold interest in real property located in the United States and
held by Essent or any of its Subsidiaries that has a value, in the reasonable
opinion of Essent, of $10,000,000 or more. In no event shall any leasehold
mortgages, landlord lien waivers, estoppels or collateral access letters be
required with respect to any leasehold interest in real property held by Essent
or any of its Subsidiaries (including each leasehold interest in real property
listed on Schedule 1.1B).
3.21    Solvency. Essent and its Subsidiaries, taken as a whole, are and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be Solvent.
3.22    COMI. For the purposes of the Council Regulation (EC) 1346/2000 on
insolvency proceedings (the “European Insolvency Regulation”) the center of main
interest (as that term is used in Article 3(1) of the European Insolvency
Regulation) of Essent IIH is situated in its jurisdiction of incorporation and
it has no “establishment” (as that term is used in Article 2(h) of the European
Insolvency Regulation) in any other jurisdiction.
3.23    Senior Indebtedness. The Obligations (and the obligations of each
Guarantor under the Guarantee and Collateral Agreement) constitute “Senior
Indebtedness”, “Guarantor Senior Indebtedness” or any similar term under and as
defined in the agreements relating to any Indebtedness of any Borrower or any
Guarantor, including any subordinated Indebtedness, which contains such
designation.
3.24    Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. The
Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their respective Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws, applicable Anti-Money Laundering Laws and applicable
Sanctions, and the Borrowers, their respective Subsidiaries and their respective
officers, directors and employees, and to the knowledge of any Borrower their
respective agents, are in compliance with Anti-Corruption Laws, applicable
Anti-Money Laundering Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower being designated as a Sanctioned Person. None of (a) the
Borrowers, any of their


50

--------------------------------------------------------------------------------







respective Subsidiaries or any of their respective directors, officers or
employees, or (b) to the knowledge of any Borrower, any agent of any Borrower or
any of their respective Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Loan, use of proceeds or other transaction contemplated by this
Agreement will violate any applicable Anti-Corruption Law, Anti-Money Laundering
Laws or Sanctions.
3.25    Insurance Business. All insurance policies issued by any Group Member
are, to the extent required under applicable law, on forms approved by the
insurance regulatory authorities of the jurisdiction where issued or have been
filed with and not objected to by such authorities within the period provided
for objection, except for those forms with respect to which a failure to obtain
such approval or make such a filing without it being objected to, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect.
3.26    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 4.    CONDITIONS PRECEDENT
4.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the agreement of each Lender to make the initial extension of
credit requested to be made by it on the Closing Date, if any, is subject to the
satisfaction, prior to or concurrently with such effectiveness and the making of
any such extension of credit on the Closing Date, of the following conditions
precedent:
(a)    Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received: (i) this Agreement, executed and delivered by the
Administrative Agent, each Borrower and each Person listed on Schedule 1.1A
(which Persons constitute “Required Lenders” under the Existing Credit
Agreement) and (ii) (x) the Guarantee and Collateral Amendment and
Acknowledgment in the form attached hereto as Exhibit D with respect to the
guarantees and Liens created under the Guarantee and Collateral Agreement,
executed and delivered by the Administrative Agent, each Borrower and each
Guarantor, (y) the Irish Security Confirmation executed and delivered by Essent
and Essent IIH and (z) the Bermuda Debenture Acknowledgment executed and
delivered by Essent.
(b)    Financial Statements. The Lenders shall have received all of the
financial statements referred to in Section 3.1, and such financial statements
shall not, in the reasonable judgment of the Lenders, reflect any material
adverse change in the consolidated financial condition of Essent and its
Subsidiaries or Essent Re and its Subsidiaries, in each case, as reflected in
the financial statements or projections contained in the Confidential
Information Memorandum.
(c)    Projections. The Lenders shall have received satisfactory annual
projections of Essent and its Subsidiaries through 2021.
(d)    Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
hereby.
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent Lien search with respect to each Loan Party in each of the
jurisdictions and offices where Liens on material assets of the Loan Parties are
required to be filed or recorded, and such search shall reveal no Liens on any
of the assets of the Loan Parties except for Liens permitted by


51

--------------------------------------------------------------------------------







Section 6.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.
(f)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, at least two (2) Business Days before the Closing Date
(including the reasonable fees and expenses of legal counsel). All such amounts
will be paid on or before the Closing Date.
(g)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation, certificate of formation or other similar document
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party (if available in such jurisdiction), and (ii) a
long form good standing certificate (or equivalent) for each Loan Party from its
jurisdiction of organization (if available in such jurisdiction).
(h)    Companies Act Certificate. The Administrative Agent shall have received,
in respect of Essent IIH: (i) a certificate (signed by a director) certifying
compliance with Section 82 of the Irish Companies Act and (ii) a certificate
(signed by a director) regarding Section 239 of the Irish Companies Act.
(i)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
(i)    the legal opinion of Willkie Farr & Gallagher LLP, counsel to the
Borrowers and their Subsidiaries, addressed to the Administrative Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent;
(ii)    the legal opinion of Conyers Dill & Pearman Limited, Bermuda counsel to
the Borrowers and their Subsidiaries, addressed to the Administrative Agent and
the Lenders, in form and substance reasonably satisfactory to the Administrative
Agent; and
(iii)    the legal opinion of Arthur Cox, Irish counsel to the Arrangers,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent and of such other special
and local counsel as may be required by the Administrative Agent.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
(j)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock that constitute a “security” under Article 8 of the UCC or other
applicable law, pledged pursuant to the Guarantee and Collateral Agreement, the
Irish Debenture, the Irish Share Charge and the Bermuda Debenture, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
valued in excess of $500,000, pledged to the Administrative Agent pursuant to
the Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.


52

--------------------------------------------------------------------------------







(k)    Filings, Registrations and Recordings. Each document (including any UCC
financing statement or filing with the U.S. Patent and Trademark Office or U.S.
Copyright Office) required by the Security Documents or under law to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.3), shall be in proper form
for filing, registration or recordation.
(l)    Solvency. The Administrative Agent shall have received a certificate from
the chief financial officer of Essent, in form and substance reasonably
acceptable to the Administrative Agent, certifying that Essent and its
Subsidiaries, on a consolidated basis after giving effect to this Agreement and
the transactions contemplated hereby (including the borrowing of Loans on the
Closing Date) are Solvent as of the Closing Date.
(m)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date, after giving effect to the effectiveness hereof and any
extensions of credit requested to be made on the Closing Date.
(n)    Representations. Each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects (or, if such representations and warranties are qualified by
materiality, in all respects) on and as of the Closing Date (except that any
representations and warranties which expressly relate to an earlier date shall
be true and correct in all material respects (or, if such representations and
warranties are qualified by materiality, in all respects) as of such earlier
date).
(o)    No MAE. Since December 31, 2016, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.
(p)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
(q)    KYC Information. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, in each case at least five (5) Business Days
prior to the Closing Date.
(r)    Closing Date Payments and Reallocation.
(i)    The Borrower shall have paid to the Administrative Agent all interest and
commitment fees which are unpaid and accrued to the Closing Date under the
Existing Credit Agreement; and
(ii)    The payments required pursuant to Section 9.21(b) shall have been made.
For the purpose of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


53

--------------------------------------------------------------------------------







4.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or, if such representations and
warranties are qualified by materiality, in all respects) on and as of such date
as if made on and as of such date (except that any representations and
warranties which expressly relate to an earlier date shall be true and correct
in all material respects (or, if such representations and warranties are
qualified by materiality, in all respects) as of such earlier date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by any Borrower hereunder shall constitute a representation and
warranty by such Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.
SECTION 5.    AFFIRMATIVE COVENANTS
The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, each of the Borrowers shall and shall
cause each of its Subsidiaries to:
5.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within 90 days after the end of
(i) each fiscal year of Essent, a copy of the audited consolidated balance sheet
of Essent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income, cash flows and stockholders’
equity for such year (it being understood and agreed that the delivery of
Essent’s Form 10-K (as filed with the SEC) shall satisfy the requirements set
forth in this subsection (i) to the extent it contains such audited consolidated
financial statements) and (ii) each fiscal year of Essent Re, a copy of the
audited consolidated balance sheet of Essent Re and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income, cash flows and stockholders’ equity for such year, in each
case in clauses (i) and (ii) above, setting forth in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of (i)
Essent, the unaudited consolidated balance sheet of Essent and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income, cash flows and stockholders’ equity for such
quarter and the portion of the fiscal year through the end of such quarter (it
being understood and agreed that the delivery of Essent’s Form 10-Q (as filed
with the SEC) shall satisfy the requirements set forth in this subsection (i) to
the extent it contains such unaudited consolidated financial statements), and
(ii) Essent Re, the unaudited consolidated balance sheet of Essent Re and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, cash flows and stockholders’ equity
for such quarter and the


54

--------------------------------------------------------------------------------







portion of the fiscal year through the end of such quarter, in each case in
clauses (i) and (ii) above, setting forth in comparative form the figures for
the previous year, certified by a Responsible Officer of Essent or Essent Re, as
applicable, as being fairly stated in all material respects (subject to normal
year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
Each of the Borrowers hereby acknowledges that (a) the Administrative Agent will
make available information and projections (collectively, “Company Materials”)
to the Lenders by posting the Company Materials on IntraLinks or another similar
secure electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Essent, its Subsidiaries or their
respective securities) (each, a “Public Lender”). The Borrowers hereby agree
that the Company Materials sent to the Administrative Agent to be shared with
any Public Lender shall not contain any material non-public information and
hereby authorize the Administrative Agent to make available such Company
Materials to the Lenders, including any Public Lender.
Information required to be delivered pursuant to this Section 5.1 and Section
5.2 may be delivered electronically and shall be deemed to have been delivered
on the date (i) on which the Borrowers deliver electronic copies of such
information to the Administrative Agent or post such documents, or provide a
link thereto on the Borrowers’ website on the Internet; or (ii) on the date on
which such information has been posted on the SEC website on the Internet at
sec.gov/edgar/searches.htm or at another website identified by Borrowers
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), which website is accessible by the Administrative Agent
without charge. Notwithstanding anything contained herein, in every instance the
Borrowers shall be required to provide electronic copies of the certificate of a
Responsible Officer of Essent or Essent Re, as applicable, required by Section
5.1(b) to the Administrative Agent.


5.2    Certificates; Other Information. Furnish to the Administrative Agent for
the further distribution to each Lender (or, in the case of clause (k), to the
relevant Lender):
(a)    concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate containing all
information and calculations necessary for determining compliance with the
provisions of Section 6.1 as of the last day of the fiscal quarter or fiscal
year of Essent, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent or as otherwise required to be provided to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement, (1)
a description of any change in the jurisdiction of organization of any Loan
Party and (2) a list of any Intellectual Property created or acquired by any
Loan Party that is Collateral and (3) a description of any Person that has
become a Group Member, in each case since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);


55

--------------------------------------------------------------------------------







(b)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of Essent, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Essent and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto) (collectively,
the “Projections”);
(c)    within 45 days after the end of each fiscal quarter of Essent (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
Essent and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year (it being understood and agreed that the
delivery of Essent’s Form 10-Q or Form 10-K, as applicable (as filed with the
SEC), shall satisfy the requirements set forth in this subsection (c));
(d)    within five (5) days after the same are sent, copies of all financial
statements and reports that any Borrower sends to the holders of any class of
its debt securities or public equity securities that are material to the
interest of the Lenders and, within five (5) days after the same are filed,
copies of all financial statements and reports that any Borrower may make to, or
file with the SEC;
(e)    promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan or any documents
described in Section 101(f) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Pension Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents
from the administrator or sponsor of the applicable Multiemployer Plans, then,
upon reasonable request of the Administrative Agent, such Group Member or the
ERISA Affiliate shall promptly make a request for such documents from such
administrator or sponsor and the Borrowers shall provide copies of such
documents to the Administrative Agent promptly after receipt thereof; (ii) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by any of the Group Members or any of their respective ERISA Affiliates
with the IRS with respect to each Pension Plan; (iii) all notices received by
any of the Group Members or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (iv) copies of such
other documents or governmental reports or filings relating to any Pension Plan,
Foreign Plan or Foreign Benefit Arrangement as the Administrative Agent shall
reasonably request;
(f)    Evidence of insurance renewals as required under Section 5.5 hereunder in
form and substance reasonable acceptable to the Administrative Agent;
(g)    By no later than the following dates, a copy of each Statutory Statement
filed, or required to be filed, by each Regulated Insurance Company:
(A) in the case of annual Statutory Statements, (1) within three (3) Business
Days after the regulatory filing date, in each case such Statutory Statements
being certified by a Financial Officer of such Regulated Insurance Company and
prepared in accordance with SAP and (2) no later than each June 15, copies of
such annual Statutory Statements audited and certified by independent certified
public accountants of recognized national standing;


56

--------------------------------------------------------------------------------







(B) in the case of quarterly Statutory Statements, within three (3) Business
Days after the regulatory filing date, in each case such Statutory Statements
being certified by a Financial Officer of such Regulated Insurance Company and
prepared in accordance with SAP;
(h)    promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License;
(i)    promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(A) each examination and/or audit report submitted to any Regulated Insurance
Company by any Applicable Insurance Regulatory Authority and (B) each report,
order, direction, instruction, approval, authorization, license or other notice
which any Borrower or any Regulated Insurance Company may at any time receive
from any Applicable Insurance Regulatory Authority, if such matter has resulted
in, or would reasonably be expected to have a material adverse impact on Essent
and its Subsidiaries taken as a whole;
(j)    promptly following receipt thereof by any Regulated Insurance Company,
notice of any direction or other notification received by such Regulated
Insurance Company from the Bermuda Monetary Authority pursuant to Section 32 of
the Insurance Act 1978 of Bermuda if such matter has resulted in, or would
reasonably be expected to result in a Material Adverse Effect; and
(k)    promptly, such additional information regarding the business, financial
or corporate affairs of Essent or any of its Subsidiaries, or compliance with
the terms of any Loan Document, as any Agent for itself (or at the request of
any Lender) may from time to time reasonably request.
5.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations in respect of Tax liabilities and other governmental charges, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.
5.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as otherwise permitted
pursuant to Sections 6.4(a), 6.4(b) and 6.6(d) and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 and except, in the case of clause (ii) above, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (c)
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance by the Borrowers, their respective Subsidiaries and each of
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.
5.5    Maintenance of Property; Insurance. (a) Keep all property necessary in
its business in good working order and condition, ordinary wear and tear
excepted except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts


57

--------------------------------------------------------------------------------







and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, then Essent shall, or shall cause
each applicable Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.
5.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and/or SAP, as applicable, and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of the Administrative Agent to visit
and inspect who may be accompanied by a representative of the applicable Loan
Party any of its properties and examine and make abstracts from any of its books
and records at any reasonable time and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that (i) so
long as no Event of Default exists, the Administrative Agent shall be entitled
to reimbursement of expenses for one (1) such inspection per Fiscal Year and
(ii) if an Event of Default does exist, then representatives of the Lenders may
exercise inspection rights.
5.7    Notices. Give notice to the Administrative Agent promptly after obtaining
knowledge of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that would
reasonably be expected to have a Material Adverse Effect;
(c)    any litigation or proceeding affecting any Group Member (i) which would
reasonably be expected to have a Material Adverse Effect and is not covered by
insurance, or (ii) which relates to any Loan Document;
(d)    (i) the occurrence of any ERISA Event or Foreign Plan Event which would
reasonably be expected to have a Material Adverse Effect, specifying the nature
thereof, any action any of the Group Members or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto;
(e)    Promptly after S&P or Moody’s shall have announced the issuance or change
of a rating for (i) the financial strength rating of Essent Guaranty or (ii) the
long-term issuer rating of Essent, written notice of such rating issuance;


58

--------------------------------------------------------------------------------







(f)    any development or event that has had or would reasonably be expected to
have a Material Adverse Effect; and
(g)    (i) any restrictions imposed on any shares of Essent IIH pursuant to the
Irish Companies Act; (ii) of any report made by inspectors appointed to Essent
IIH pursuant to the Irish Companies Act; (iii) of any disclosure made relating
to any shares or debentures of Essent IIH under the Irish Companies Act; (iv) of
any declaration, order or deemed order for disqualification or restriction under
the Irish Companies Act including Part 14, Chapters 3 and 4 and any notice under
the Irish Companies Act including Part 14, Chapter 5, regarding a
disqualification or restriction undertaking in respect of any director of Essent
IIH; (v) of any intention on the part of any person of which it becomes aware to
hold Essent IIH liable for the whole, or part of any of the debts of any other
member of the group of companies to which Essent IIH belongs or a Related
Company of any member of the group of companies to which Essent IIH belongs or
of any contribution order or pooling order made under Sections 599 or 600 of the
Irish Companies Act; (vi) of its intention (and shall notify the Administrative
Agent forthwith of any intention on the part of any person of which it becomes
aware) to present a petition before any competent court or any analogous
proceedings or actions for the appointment of an examiner, an administrator, a
liquidator or any similar officer to, or over the whole or any part of the
assets of any member of the group of companies to which Essent IIH belongs or
any Related Company of any member of the group of companies to which Essent IIH
belongs and (vii) of any notice received by Essent IIH under Section 1002 of the
TCA if the effect of any of the foregoing matters would reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
5.8    Environmental Laws.
(a)    Comply with all Environmental Laws applicable to them, and obtain, comply
with and maintain any and all Environmental Permits necessary for their
operations as conducted and as planned; and take all reasonable efforts to
ensure that all of their tenants, subtenants, contractors, subcontractors, and
invitees comply with all Environmental Laws, and obtain, comply with and
maintain any and all Environmental Permits, applicable to any of them insofar as
any failure to so comply, obtain or maintain reasonably would be expected to
adversely affect any Group Member. For purposes of this Section 5.8(a),
noncompliance by the Borrowers with any applicable Environmental Law or
Environmental Permit shall be deemed not to constitute a breach of this covenant
provided that, upon learning of any actual or suspected noncompliance, the
Borrowers shall promptly undertake all reasonable efforts to achieve compliance,
and provided further that, in any case, such non-compliance, and any other
noncompliance with Environmental Law, individually or in the aggregate, would
not reasonably be expected to give rise to a Material Adverse Effect.
(b)    Promptly comply with all orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to which an appeal has been timely and properly taken in good faith, and
provided that the pendency of any and all such appeals would not reasonably be
expected to give rise to a Material Adverse Effect.
5.9    Additional Collateral, etc. At any time that Essent does not maintain an
Investment Grade Rating:


59

--------------------------------------------------------------------------------







(a)    With respect to any property acquired after the Closing Date by any
Borrower or Guarantor (other than (x) any property described in paragraph (b) or
(c) below, (y) any property subject to a Lien expressly permitted by Sections
6.3(g), (j) or (s) or (z) any property excluded from the definition of
Collateral in the Guarantee and Security Agreement, Irish Debenture, Bermuda
Debenture or any other applicable Security Document, as applicable) as to which
the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, as soon as required by the Guarantee and Collateral Agreement,
Irish Debenture, Irish Share Charge, Bermuda Debenture or other Security
Document, as applicable, (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement, Irish Debenture,
Irish Share Charge or Bermuda Debenture or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in such property, including the filing of UCC financing statements in
such jurisdictions, filings in the U.S. Patent and Trademark Office and U.S.
Copyright Office and other filings as may be required by the Guarantee and
Collateral Agreement, Irish Debenture, Irish Share Charge, Bermuda Debenture,
any other Security Document or as may be requested by the Administrative Agent.
(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Borrower or Guarantor (other than any such real property
subject to a Lien expressly permitted by Section 6.3(g)), as soon as required by
the Guarantee and Collateral Agreement, Irish Debenture, Irish Share Charge,
Bermuda Debenture or other Security Document, as applicable, or, if not
specified therein, within 60 days after the acquisition thereof (as such date
may be extended by the Administrative Agent in its discretion) (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Lenders, covering such real property, (ii) provide the Lenders
with (x) a lender’s policy of title insurance covering such real property in an
amount equal to the purchase price of such real property (or such other amount
as shall be reasonably acceptable to the Administrative Agent) as well as a
current ALTA survey thereof, certified by a licensed surveyor and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage with respect to other
Persons having an interest in such real property, each of the foregoing in form
and substance reasonably satisfactory to the Administrative Agent and (iii)
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, the Administrative Agent shall not enter into any Mortgage in
respect of any real property acquired by any Loan Party after the Closing Date
unless the Administrative Agent has provided to the Lenders (A) if such
Mortgaged Property relates to a property not located in a flood zone, a
completed flood hazard determination with respect to such real property from a
third-party vendor at least forty-five (45) days prior to entering into such
Mortgage or (B) if such Mortgaged Property relates to a property located in a
flood zone, the following documents with respect to such real property at least
forty-five (45) days prior to entering into such Mortgage: (1) a completed flood
hazard determination from a third party vendor; (2) if such real property is
located in a “special flood hazard area”, (X) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (Y) evidence of
the receipt by the applicable Loan Parties of such notice; and (3) if required
by relevant Requirements of Law, evidence of required flood insurance.
(c)    With respect to any new Subsidiary (other than an Excluded Subsidiary or,
in the case of any Subsidiary that is not a Wholly Owned Subsidiary, unless such
Subsidiary is prohibited by any contractual restriction existing on the date
such Subsidiary is acquired (so long as, in respect of any such contractual
prohibition, such prohibition is not incurred in contemplation of such
acquisition)) created or acquired after the Closing Date by any Borrower or
Guarantor, as soon as required by the


60

--------------------------------------------------------------------------------







Guarantee and Collateral Agreement, Irish Debenture, Bermuda Debenture or other
Security Document, as applicable, or, if not specified therein, within 30 days
after the acquisition or formation thereof (as such date may be extended by the
Administrative Agent in its discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement,
Irish Debenture, Bermuda Debenture or other Security Document, as applicable, as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Borrower or Guarantor, (ii) deliver to the Administrative Agent any
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Borrower or Guarantor and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; provided that (i)
in the case of a pledge of the Capital Stock of a Foreign Subsidiary that is
held by a Borrower or Guarantor organized under the laws of any jurisdiction
within the United States, such pledge shall be limited to no more than 66 2/3 %
of the total outstanding voting Capital Stock of any such new Subsidiary and
(ii) subject to the foregoing clause (i), this Section 5.9(c) shall not apply to
any Foreign Subsidiary in respect of which the pledge of all of the Capital
Stock of such Subsidiary as Collateral would, in the good faith judgment of a
Borrower, result in adverse tax consequences to Essent or any of its
Subsidiaries.
5.10    Financial Strength Ratings. Ensure that Essent Guaranty maintains
financial strength ratings from S&P and Moody’s. With the consent of the
Administrative Agent, a financial strength rating from S&P or Moody’s can be
replaced with a financial strength rating from another nationally recognized
statistical rating organization.
5.11    Post-Closing Obligations. As promptly as practicable, and in any event
within the applicable time period set forth in Schedule 5.11 (or by such later
date as the Administrative Agent may agree in its sole discretion) the Borrowers
and each other Loan Party will deliver or cause to be delivered to the
Administrative Agent all documents and take all actions set forth on Schedule
5.11.
SECTION 6.    NEGATIVE COVENANTS
The Borrowers hereby jointly and severally agree that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, each of the Borrowers shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:
6.1    Financial Condition Covenants.
(a)    Consolidated Net Worth. Permit Consolidated Net Worth of Essent at any
time to be less than the sum of (without duplication) (i) 75% of Consolidated
Net Worth of Essent as of December 31, 2016, (ii) 50% of cumulative Consolidated
Net Income of Essent and its Subsidiaries for each fiscal quarter of Essent
(beginning with the fiscal quarter ending March 31, 2017) for which Consolidated
Net Income is positive, and (iii) 50% of any increase in the Consolidated Net
Worth of Essent after December 31, 2016 resulting from the issuance of equity by
or capital contributions to Essent or any of its Subsidiaries;
(b)    Statutory Surplus. Permit the Statutory Surplus of Essent Guaranty at any
time to be less than 75% of the Statutory Surplus of Essent Guaranty as of
December 31, 2016;
(c)    Shareholders’ Equity. Permit the Total Shareholders’ Equity of Essent Re
at any time to be less than 75% of the Total Shareholders’ Equity of Essent Re
as of December 31, 2016;


61

--------------------------------------------------------------------------------







(d)    Debt-to-Total Capitalization. Permit the Debt-to-Total Capitalization
Ratio of Essent to exceed (i) at any time that Essent maintains an Investment
Grade Rating, 0.30 to 1.00 and (ii) at all other times, 0.25 to 1.00.
(e)    Liquidity. At any time that Essent fails to maintain an Investment Grade
Rating, permit Liquidity to be less than $25,000,000; and
(f)    PMIERS Compliance. At any time that Essent fails to maintain an
Investment Grade Rating, fail to be in compliance with all applicable “financial
requirements” imposed pursuant to PMIERs when and to the extent such financial
requirements are effective, subject, for the avoidance of doubt to any
forbearance thereunder afforded by any Government-Sponsored Enterprise.
6.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of (x) any Borrower to any Subsidiary, (y) any Wholly Owned
Subsidiary Guarantor to Essent or any other Subsidiary and (z) any Subsidiary to
any Borrower or any Wholly Owned Subsidiary Guarantor provided that, in the case
of this clause (z), such Indebtedness is permitted as an Investment under
Sections 6.8(e) or 6.8(o);
(c)    Indebtedness of Essent Guaranty to the Federal Home Loan Bank in the
ordinary course of business (“FHLB Indebtedness”);
(d)    Guarantee Obligations (x) incurred in the ordinary course of business by
any Group Member of obligations of any Loan Party, (y) consisting of capital
maintenance agreements for the benefit of any Regulated Insurance Company or (z)
of a Group Member in respect of Indebtedness otherwise permitted to be incurred
by such Group Member under this Section 6.2;
(e)    Indebtedness outstanding on the date hereof and listed on Schedule 6.2(e)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
(f)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding;
(g)    additional (x) unsecured Indebtedness of Essent or any of its
Subsidiaries and (y) Indebtedness of Essent or any of its Subsidiaries secured
solely by mortgage-related assets (the “Mortgage Secured Financings”); provided,
that at the time of the incurrence or assumption thereof, or at the time any
such Mortgage Secured Financing is entered into, and after giving pro forma
effect to such additional Indebtedness, the Borrowers are in compliance with the
requirements of Section 6.1;
(h)    additional Indebtedness of Essent or any of its Subsidiaries in an
aggregate principal amount (for Essent and all Subsidiaries) not to exceed
$10,000,000 at any one time outstanding;
(i)    Indebtedness representing deferred compensation to officers, directors
and employees of Essent and its Subsidiaries in the ordinary course of business;
and


62

--------------------------------------------------------------------------------







(j)    Indebtedness in respect of (i) letters of credit issued in connection
with reinsurance transactions in the ordinary course of business, (ii) bids,
tenders, performances and surety bonds or appeal bonds and (iii) worker’s
compensation claims, disability, health or employee benefits and self-insurance
obligations, in each case of clauses (i) through (iii), incurred in the ordinary
course of business.
6.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    (x) Liens for unpaid Taxes not exceeding $1,000,000 in the aggregate at
any one time and (y) other Liens for Taxes (I) not overdue for more than 30 days
or (II) that are being contested in good faith by appropriate proceedings,
provided that in the case of clause (II) adequate reserves with respect thereto
are maintained on the books of Essent or its Subsidiaries, as the case may be,
in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations (other than for borrowed
money), leases, statutory obligations (other than any such obligation imposed
pursuant to Section 430(k) of the Code or Sections 303(k) or 4068 of ERISA),
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Essent or any of its Subsidiaries;
(f)    Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(e), provided that no such Lien extends to
cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
(g)    Liens securing Indebtedness of Essent or any Subsidiary incurred pursuant
to Section 6.2(f) to finance the acquisition of fixed or capital assets,
provided that (i) such Liens shall be created within 180 days following the
acquisition of such fixed or capital assets, (ii) the amount of Indebtedness
secured thereby is not increased and (iii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness;
(h)    Liens created pursuant to the Security Documents;
(i)    any interest or title of a lessor under any lease entered into by Essent
or any Subsidiary in the ordinary course of its business and covering only the
assets so leased;
(j)    Liens on marketable securities or Capital Stock of the Federal Home Loan
Bank, in each case in favor of the Federal Home Loan Bank and securing FHLB
Indebtedness;


63

--------------------------------------------------------------------------------







(k)    Liens consisting of restrictions imposed by applicable law (including
regulations) or imposed by any Governmental Authority or Government-Sponsored
Enterprise (including, for the avoidance of doubt, “financial requirements”
imposed pursuant to PMIERS and similar restrictions imposed by any
Government-Sponsored Enterprise and agreements with any Governmental Authority
or Government-Sponsored Enterprises);
(l)    Liens securing obligations owed by Essent to any of its Subsidiaries or
owed by any Subsidiary to Essent or any other Subsidiary, in each case solely to
the extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;
(m)    Liens on investments and cash balances of any Regulated Insurance Company
securing obligations of such Regulated Insurance Company in respect of trust or
similar arrangements formed, letters of credit issued or funds withheld balances
established, in each case, in the ordinary course of business for the benefit of
cedents to secure insurance and reinsurance recoverables owed to them by such
Regulated Insurance Company, including, without limitation, transfers or
deposits into trust accounts made in the ordinary course of business to secure
insurance or reinsurance obligations of any Regulated Insurance Company in
connection with Government-Sponsored Enterprise risk-share transactions covering
risk on mortgage loans in reference pools associated with Freddie Mac’s ACIS
program and Fannie Mae’s CIRT program in the ordinary course of business;
(n)    Liens in favor of depository banks arising as a matter of law;
(o)    any Lien on any asset of any Person existing at the time such Person
becomes a Subsidiary of Essent, is merged or consolidated with or into any
Subsidiary of Essent; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary, (ii)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder and require, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 6.2;
(p)    transfers or deposits into trust accounts made in the ordinary course of
business to secure Essent Re’s insurance or reinsurance obligations in
connection with Government-Sponsored Enterprise risk-share transactions covering
risk on mortgage loans in reference pools associated with Freddie Mac’s ACIS
program and Fannie Mae’s CIRT program in the ordinary course of business;
(q)    Liens attaching solely to cash earnest money deposits required to be made
under the terms of any letter of intent or purchase agreement for a Permitted
Acquisition;
(r)    judgment Liens not constituting an Event of Default;
(s)    Liens on mortgage-related assets to secure Mortgage Secured Financings;
(t)    Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to Essent and all
Subsidiaries) $25,000,000 at any one time; and


64

--------------------------------------------------------------------------------







(u)    Liens on cash, Cash Equivalents and marketable securities deposited in
collateral accounts required to secure capital calls required in connection with
Investments permitted under this Agreement.
6.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Subsidiary (other than a Borrower) (x) may be merged or consolidated
with or into a Borrower (provided that such Borrower shall be the continuing or
surviving corporation) (y) may be merged or consolidated with or into any Wholly
Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving corporation) or (z) that is not a Guarantor
may be merged or consolidated with or into another Subsidiary that is not a
Borrower or a Guarantor;
(b)    any Subsidiary (other than a Borrower) may Dispose of any or all of its
assets (i) to any Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 6.6;
(c)    any Subsidiary of any Borrower (other than any Borrower) may liquidate or
dissolve itself in accordance with the law; provided that such Person’s assets
(if any) are distributed to a Borrower or a Guarantor (or if such Subsidiary was
not owned by a Borrower or a Guarantor, to the Subsidiary that is its parent) in
connection with such liquidation or dissolution; and
(d)    any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation.
6.5    Private Acts. No Group Member shall become subject to a Private Act.
6.6    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    Dispositions of Cash Equivalents;
(b)    Dispositions of surplus, obsolete or worn out property or property no
longer used or useful in the business of the Borrowers and their Subsidiaries,
whether now owned or hereafter acquired, in the ordinary course of business;
(c)    the sale of inventory in the ordinary course of business;
(d)    Dispositions permitted by clause (i) of Section 6.4(b);
(e)    the sale or issuance of any Subsidiary’s Capital Stock to any Borrower or
any Wholly Owned Subsidiary Guarantor;
(f)    any ceding of insurance or reinsurance in the ordinary course of business
including, without limitation, to off-shore special purpose insurers;
(g)    Dispositions of assets obtained through foreclosure or otherwise through
the exercise of remedies in respect of obligations owed by a third party to
Essent or any of its


65

--------------------------------------------------------------------------------







Subsidiaries or otherwise in respect of mortgage loans insured by Essent or any
of its Subsidiaries;
(h)    any Disposition pursuant to a Reinsurance Agreement so long as such
Disposition is entered into in the ordinary course of business for the purpose
of managing insurance risk consistent with industry practice;
(i)    Dispositions of Investments by any Regulated Insurance Company (other
than Capital Stock of Subsidiaries engaged in insurance lines of business) and
Dispositions of Investments in marketable securities at fair value by Essent,
Essent IIH and Essent USH in exchange for cash in an aggregate amount not to
exceed the amount of such marketable securities on the balance sheet of Essent
as of the Closing Date, in each case in the ordinary course of business
consistent with past practices and investment policy approved by the board of
directors of such Regulated Insurance Company or Essent, Essent IIH and Essent
USH, as applicable;
(j)    Dispositions of accounts or payment intangibles (each as defined in the
UCC) resulting from the compromise or settlement thereof in the ordinary course
of business for less than the full amount thereof;
(k)    Dispositions by any Loan Party to another Loan Party or by any Subsidiary
that is not a Loan Party to a Borrower or any Subsidiary;
(l)    non-exclusive licenses or sublicenses, or leases or subleases granted to
any third parties in arm’s-length commercial transactions in the ordinary course
of business;
(m)    Dispositions of equipment to the extent that such equipment is exchanged
for credit against the purchase price of similar replacement equipment or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;
(n)    issuances of Capital Stock (i) by a direct or indirect Wholly Owned
Subsidiary of a Borrower to a Borrower or to one or more Wholly Owned
Subsidiaries of a Borrower or (ii) by a non-Wholly Owned Subsidiary of a
Borrower to the respective equity holders of such non-Wholly Owned Subsidiary,
on a pro rata basis;
(o)    any Subsidiary of any Borrower (other than any Borrower) may liquidate or
dissolve itself in accordance with the law; provided that such Person’s assets
(if any) are distributed to a Borrower or a Guarantor (or if such Subsidiary was
not owned by a Borrower or a Guarantor, to the Subsidiary that is its parent) in
connection with such liquidation or dissolution;
(p)    Dispositions of mortgage-related assets securing Mortgage Secured
Financings; and
(q)    Dispositions of other property having a fair market value not to exceed
(i) in the aggregate for any fiscal year of Essent, 15% of the Consolidated Net
Worth of Essent and (ii) in the aggregate from the Closing Date until the Latest
Maturity Date, 30% of the Consolidated Net Worth of Essent, in each case,
calculated as of the fiscal period most recently ended prior to the date of such
Disposition for which financial statements have been delivered pursuant to
Sections 5.1(a) or (b).
6.7    Restricted Payments. At any time that Essent fails to maintain an
Investment Grade Rating, declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or


66

--------------------------------------------------------------------------------







other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of any Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that:
(a)    any Subsidiary may make Restricted Payments ratably to the holders of its
Capital Stock;
(b)    Essent may declare and pay dividends with respect to its Capital Stock
payable solely in additional shares of its Capital Stock (other than
Disqualified Capital Stock);
(c)    Essent may make Restricted Payments in the form of (x) equity pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of Essent and its Subsidiaries and (y) the cashless purchase of
shares of its Capital Stock awarded under such plans from such employees to
offset tax liabilities and the payment of any taxes associated with the vesting
of such shares;
(d)    the payment by Essent of any dividend within 60 days after the date of
declaration thereof, if on the date of declaration such payment would have
complied with the provisions of this Section 6.7; and
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Essent may make other Restricted Payments;
provided, that at the time of making any such Restricted Payment and after
giving pro forma effect to such Restricted Payments, the Borrowers shall be in
compliance with the requirements of Section 6.1.
6.8    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person, in
each case excluding, for the avoidance of doubt, transactions pursuant to
Reinsurance Agreements (all of the foregoing, “Investments”), except:
(a)    investments constituting accounts receivable, trade debt and deposits for
the purchase of goods, in each case made in the ordinary course of business;
(b)    investments in Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 6.2;
(d)    loans and advances to employees of any Group Member in the ordinary
course of business for reasonable and customary business related expenses
(including for travel, entertainment and relocation expenses);
(e)    intercompany Investments (x) by any Group Member in any Loan Party, (y)
by any Group Member that is not a Loan Party in any Group Member that is not a
Loan Party and (z) by any Loan Party in any Group Member that is not a Loan
Party, in the case of this clause (z), in an aggregate amount not to exceed
$25,000,000 at any one time outstanding; provided that the limitation in this
clause (z) shall not apply to Investments in Wholly-Owned Subsidiaries that are
Regulated Insurance Companies so long as no Default or Event of Default under
Sections 7(a) or 7(g) shall have occurred and be continuing or would result from
such Investment specified in this proviso;
(f)    Permitted Acquisitions;


67

--------------------------------------------------------------------------------







(g)    Investments of any Person that becomes a Subsidiary after the Closing
Date and existing at the time of such acquisition; provided; that such
investment was not made in connection with or in anticipation of such Person
becoming a Subsidiary;
(h)    Capital Stock of the Federal Home Loan Bank required to be purchased in
connection with FHLB Indebtedness;
(i)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(j)    any Investment pursuant to a Reinsurance Agreement so long as such
Investment is entered into in the ordinary course of business for the purpose of
managing insurance risk consistent with industry practice;
(k)    Investments consisting of non-cash consideration received in connection
with a Disposition not prohibited by the Loan Documents;
(l)    Investments by any Regulated Insurance Company (including by any
Subsidiary of such Regulated Insurance Company that is not itself a Regulated
Insurance Company) in the ordinary course of business and consistent with the
investment policy approved by the board of directors of such Regulated Insurance
Company;
(m)    Swap Agreements permitted by Section 6.2;
(n)    Investments by any Borrower or any of its Subsidiaries in marketable
securities other than Cash Equivalents and Investments referred to in Section
6.8(l) not to exceed an aggregate of $50,000,000 of funds invested in such
securities at any time outstanding; provided, that at the time of making such
Investment after giving pro forma effect to such other Investments, the
Borrowers shall be in compliance with the requirements of Section 6.1; and
(o)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to Investments otherwise
expressly permitted by this Section, other Investments by Essent or any of its
Subsidiaries; provided, that at the time of making such Investment after giving
pro forma effect to such other Investments, the Borrowers shall be in compliance
with the requirements of Section 6.1.
6.9    Optional Prepayments and Modifications of Certain Debt Instruments.
(a)    Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Indebtedness that is expressly subordinated
in right of payment to the Obligations or any Indebtedness that is secured on a
junior basis to the Facilities (collectively, “Junior Financing”) (it being
understood that payments of regularly scheduled interest and principal shall be
permitted), or make any payment in violation of any subordination terms
applicable to any Junior Financing, except (i) the conversion of any Junior
Financing into Capital Stock of Essent (other than Disqualified Capital Stock)
and (ii) the prepayment, redemption, purchase, defeasement or other satisfaction
prior to the scheduled maturity of any Junior Financing; provided, that
immediately before and immediately after giving pro forma effect to any such
prepayment, redemption, purchase, defeasement or other satisfaction (x) no
Default or Event of Default shall have occurred and be continuing and (y) the
Borrowers shall be in compliance with Section 6.1; and


68

--------------------------------------------------------------------------------







(b)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any terms of any Junior
Financing in any manner that is materially adverse to the Lenders.
6.10    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any Wholly Owned Subsidiary) unless such transaction (a) is entered
into in the ordinary course of business of the relevant Group Member, (b) is
among Group Members, (c) constitutes normal and reasonable compensation and
reimbursement of expenses of officers and directors in the ordinary course of
business, (d) constitutes the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provide on or behalf of, directors,
officers, employees and consultants, (e) is a Restricted Payment permitted under
Section 6.7 or (f) is upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
6.11    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member;
provided, however, that the Borrowers and their Subsidiaries shall be permitted
to effect a sale and leaseback transaction so long as (i) no Event of Default
shall have occurred and be continuing or would result therefrom and (ii) after
giving pro forma effect to such transaction, the Borrowers shall be in
compliance with the requirements of Section 6.1.
6.12    Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which Essent or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of any Borrower or any of their respective Subsidiaries and (c) Swap
Agreements entered into by a Group Member in the ordinary course of business as
an alternative to writing risk in insurance or reinsurance form, which risk is
of the type that any Group Member otherwise writes in the ordinary course of its
business consistent with past practice.
6.13    Changes in Fiscal Periods. Permit the fiscal year of any of the
Borrowers to end on a day other than December 31 or change the method of
determining fiscal quarters utilized by the Borrowers.
6.14    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that effectively limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations or Mortgage Secured Financings otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) restrictions on pledging
joint venture interests included in customary provisions in joint venture
agreements or arrangements and other agreements and other similar agreements
applicable to joint ventures, (d) customary provisions in leases or licenses or
other contracts and agreements restricting the assignment, subletting or
sublicensing thereof, (e) restrictions and conditions imposed by applicable law
or any Governmental Authority or Government-Sponsored Enterprise (including
pursuant to regulatory restrictions (including, for the avoidance of doubt,
“financial requirements” imposed pursuant to PMIERs and similar restrictions


69

--------------------------------------------------------------------------------







imposed by any Government-Sponsored Enterprise and agreements with any
Governmental Authority or Government-Sponsored Enterprise)), (f) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 6.2(c), (e), (f), solely to the extent any such negative pledge
relates to the property financed by or subject to Liens securing such
Indebtedness permitted pursuant to Section 6.3 and Indebtedness secured by Liens
permitted under Section 6.3(o), solely to the extent any such negative pledge
relates to property securing such Indebtedness at the time the Person obligated
on such Indebtedness becomes a Subsidiary and such negative pledge was not
incurred in contemplation thereof and (g) any contractual restriction of a
Subsidiary, or applicable to the Capital Stock of a Subsidiary, existing on the
date such Subsidiary is acquired (so long as, in respect of any such contractual
prohibition, such prohibition is not incurred in contemplation of such
acquisition).
6.15    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, any
Borrower or any other Subsidiary, (b) make loans or advances to, or other
Investments in, any Borrower or any other Subsidiary or (c) transfer any of its
assets to any Borrower or any other Subsidiary of such Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary (other than a Borrower) imposed pursuant to an agreement that has
been entered into in connection with the Disposition of Capital Stock or assets
of such Subsidiary permitted hereunder, (iii) restrictions and conditions
imposed by applicable law or any Governmental Authority or Government-Sponsored
Enterprise (including pursuant to regulatory restrictions (including, for the
avoidance of doubt, “financial requirements” imposed pursuant to PMIERs and
similar restrictions imposed by any Government-Sponsored Enterprise and
agreements with any Governmental Authority or Government-Sponsored Enterprise)),
(iv) any restrictions imposed on Subsidiaries that are borrowers under any
Mortgage Secured Financings so long as the restrictions are imposed only on the
Subsidiary borrowers under such Mortgage Secured Financings and such
Subsidiaries have no material businesses other than mortgage originations and
related activities and (v) any contractual restriction of a Subsidiary existing
on the date such Subsidiary is acquired (so long as, in respect of any such
contractual prohibition, such prohibition is not incurred in contemplation of
such acquisition).
6.16    Lines of Business. Enter into any material line of business, either
directly or through any Subsidiary, except for those businesses in which Essent
and its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto or are reasonable extensions thereof. It shall be
understood that the business of Essent and its Subsidiaries shall include (i)
insurance and reinsurance and (ii) mortgage and mortgage-related businesses,
including origination, processing, servicing and credit enhancement.
6.17    Use of Proceeds. Request any Loan, and no Borrower shall use, and each
Borrower shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, the United Kingdom or in a
European Union member state or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 7.    EVENTS OF DEFAULT


70

--------------------------------------------------------------------------------







If any of the following events shall occur and be continuing:
(a)    any Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or any Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrowers only), Section 5.7(a) or Section 6 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to Essent
from the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the Loans
and any Swap Agreement) on the scheduled or original due date with respect
thereto, in each case beyond any period of grace or cure; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace or notice, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, which default, event
or condition continues after the applicable grace or notice period, if any,
provided in the instrument or agreement under which such Indebtedness was
created and the effect of which default or other event or condition is to cause,
or to permit the holder or beneficiary of such Indebtedness (or a trustee or
agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the aggregate outstanding principal amount of which is $35,000,000 or more; or
(f)    there occurs under any Swap Agreement to which Essent or any Subsidiary
is party an Early Termination Date (as defined in such Swap Agreement) resulting
from (x) any event of default under such Swap Agreement as to which Essent or
any Subsidiary is the Defaulting Party (as defined in such Swap Agreement) or
(y) any Termination Event (as so defined) as to which Essent or any Subsidiary
is an Affected Party (as so defined), and, in either event, the Swap Termination
Value owed by Essent or such Subsidiary as a result thereof is greater than
$35,000,000 (in the aggregate for all such Swap Agreements);


71

--------------------------------------------------------------------------------







(g)    (i) any Material Group Member shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, examinership, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition, examinership or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, examiner, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against any Material Group Member any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Group Member any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) any Material Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Material Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or (vi) or any
Material Group Member shall make a general assignment for the benefit of its
creditors; or (vii) any insurance commissioner or any other insurance regulatory
official having jurisdiction issues a corrective order that is material to the
business of Essent and its Subsidiaries, take as a whole, or initiates any
regulatory proceeding to oversee or direct the management of the business of
Essent or any Subsidiary and such order or proceeding shall continue undismissed
for 30 days; or (viii) any Material Group Member shall receive any direction or
other notification from the Bermuda Monetary Authority pursuant to Section 32 of
the Insurance Act 1978 of Bermuda; or
(h)    (i) an ERISA Event and/or a Foreign Plan Event shall have occurred or
(ii) any other event or condition shall occur or exist with respect to a Plan, a
Foreign Benefit Arrangement, or a Foreign Plan, that either individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect; or
(i)    one or more judgments or decrees shall be entered against any Material
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $35,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof; or
(j)    this Agreement or any of the Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby (other than pursuant to the express terms of
such Security Document);
(k)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert;
(l)    any one or more Insurances Licenses of a Group Member shall be suspended,
limited or terminated or shall not be renewed, or any other action shall be
taken by any


72

--------------------------------------------------------------------------------







Governmental Authority, and such suspension, limitation, termination,
non-renewal or action, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect;
(m)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding voting common stock of Essent; (ii) Essent shall cease to own and
control, of record and beneficially, directly, 100% of the Capital Stock of any
of Essent IIH or Essent USH free and clear of all Liens (other than Liens
permitted by Section 6.3) or (iii) the majority of the seats (other than vacant
seats) on the board of directors of Essent shall be occupied by Persons who were
neither (a) a director of Essent on the Closing Date or (b) nominated or
appointed by the board of directors of Essent; or
(n)    any notice pursuant to Section 1001 of the TCA, or notice of attachment
pursuant to Section 1002 of the TCA, in relation to Essent IIH is issued by the
Irish Revenue Commissioners that has had, or would reasonably be expected to
have a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to any Borrower, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the
Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
If an Event of Default shall have occurred and be continuing, at any time at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of proceeds constituting Collateral, and any proceeds of the Guarantee
Obligations of the Guarantors in the order specified in Section 6.5 of the
Guarantee and Collateral Agreement (this sentence, the “Pro Rata Payment
Provision”). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrowers.
SECTION 8.    THE AGENTS
8.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents (including, for
the avoidance of doubt, to execute and deliver on behalf of itself and the
Secured Parties the Guarantee and Collateral Amendment and Acknowledgment on the
Closing Date) and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute and enforce
any Security Document governed by the laws of such jurisdiction on such Lender’s
behalf.


73

--------------------------------------------------------------------------------







Notwithstanding any provision to the contrary elsewhere in this Agreement or any
other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other Obligation, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing:
(a)    it is understood and agreed that the use of the term “agent” (or any
similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties;
(b)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of Ireland or
Bermuda, the obligations and liabilities of the Administrative Agent to the
Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law; and
(c)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
8.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
8.3    Exculpatory Provisions. Neither any Agent nor any of their respective
Affiliates, nor any respective officers, directors, employees, agents, advisors
or attorneys-in-fact of any Agent or any Agent’s respective Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
Notwithstanding anything to the contrary set forth herein, no Agent shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders.
8.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent,


74

--------------------------------------------------------------------------------







certificate, affidavit, letter or email message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (ii) is contrary to this Agreement or any other Loan Document or applicable
law including any action that may be in violation of the automatic stay under
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
directions from the Required Lenders prior to the exercise of any such
instructed action and may refrain from acting until such clarification or
directions have been provided. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans. Except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.
8.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or any Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
8.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and


75

--------------------------------------------------------------------------------







creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.
8.7    Indemnification. The Lenders agree to indemnify each Agent and its
Affiliates and its and their respective officers, directors, employees,
affiliates, agents, advisors and controlling persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Borrowers and without limiting
the obligation of the Borrowers to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
8.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
8.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to any Borrower shall have occurred and be continuing) be subject to
approval by Essent (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s


76

--------------------------------------------------------------------------------







rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any holders of the Loans. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8 and of Section 9.5 shall continue to inure to its
benefit.
8.10    Arrangers, Documentation Agents and Syndication Agents. Neither the
Arrangers, the Documentation Agents nor the Syndication Agents shall have any
duties or responsibilities hereunder in their respective capacities as such.
8.11    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.1 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the


77

--------------------------------------------------------------------------------







acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
8.12    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans or the Commitments and this Agreement, and the
conditions for exemptive relief thereunder are and will continue to be satisfied
in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
or the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans or the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant


78

--------------------------------------------------------------------------------







as provided in sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.
(c)    The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


79

--------------------------------------------------------------------------------







SECTION 9.    MISCELLANEOUS
9.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1 and subject to Section
2.14(b). The Required Lenders and each Loan Party party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each adversely affected Facility) and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 9.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the value of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.15, the Pro Rata Payment Provision or Section
6.5 of the Guarantee and Collateral Agreement, in each case without the written
consent of each Lender adversely affected thereby; (v) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility or (vi)
amend, modify or waive any provision of Section 8 or any other provision of any
Loan Document that affects the Administrative Agent or other Agent without the
written consent of the Administrative Agent or such other Agent. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.


80

--------------------------------------------------------------------------------







Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of Essent, (i) may amend, modify or supplement any Loan Document without
the consent of any Lender or the Required Lenders in order to correct, amend or
cure any ambiguity, inconsistency or defect or correct any typographical error
or other manifest error in any Loan Document unless the Required Lenders have
objected to any such amendment, modification or supplement within 5 Business
Days following written notification thereof and (ii) may amend, modify or
supplement any Security Document to add Collateral securing the Obligations and
Guarantee Obligations hereunder and under the other Loan Documents.
9.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by electronic
communications), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of
electronic notice, when received, addressed as follows in the case of the
Borrowers and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
Essent, Essent IIH and Essent USH:
Two Radnor Corporate Center
100 Matsonford Road
Radnor, Pennsylvania 19087


Attention: Mary Lourdes Gibbons
Email: mary.gibbons@essent.us
Telephone: 610-230-0558
 
 
Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5/Floor 1
Newark, DE 19713


Attention: Robert Nichols
Email: robert.j.nichols@jpmorgan.com
Telephone: 302-634-3376

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
9.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and


81

--------------------------------------------------------------------------------







privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
9.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
9.5    Payment of Expenses and Taxes. The Borrowers agree, regardless of whether
the Closing Date occurs (a) to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable and documented costs and expenses incurred in
connection with the development, preparation, syndication and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees, disbursements and
other expenses of counsel to the Administrative Agent and Arrangers and filing
and recording fees and expenses, with statements with respect to the foregoing
to be submitted to Essent prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of their respective counsel, (c) to pay, indemnify, and hold each
Lender, the Arrangers and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Arrangers and the Administrative Agent, their respective affiliates, and their
respective officers, directors, employees, agents, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by any
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any Group Member’s
operations or properties and the reasonable fees, disbursements and other
charges of one firm of counsel and one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) plus, in the event of an actual or potential conflict of
interest, one additional firm of counsel and local counsel in each appropriate
jurisdiction in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrowers
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from (i) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its controlled affiliates, directors, officers or
employees, (ii) a material breach of the obligations of such Indemnitee under
the Loan Documents in connection with a claim brought by any of the Borrowers or
(iii) any proceeding that does not involve an act or omission by any of the
Borrowers or


82

--------------------------------------------------------------------------------







any of their affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than any proceeding involving any Agent or any Arranger in
their capacity or in fulfilling their roles as an Agent or Arranger hereunder or
in any similar role), and provided, further, that this Section 9.5(d) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrowers agree not to assert and to
cause their respective Subsidiaries not to assert, and hereby waive and agree to
cause their respective Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. No Indemnitee shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent any such damages are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. All amounts due
under this Section 9.5 shall be payable not later than 30 days after written
demand therefor. Statements payable by any Borrower pursuant to this Section 9.5
shall be submitted to Robert Nichols (email address:
robert.j.nichols@jpmorgan.com), at the address of such Borrower set forth in
Section 9.2, or to such other Person or address as may be hereafter designated
by such Borrower in a written notice to the Administrative Agent. The agreements
in this Section 9.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.
9.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than (x)
a natural person, (y) a Disqualified Lender or (z) a Borrower or any Affiliate
or Subsidiary of any Borrower, all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent of:
(A)
Essent (such consent not to be unreasonably withheld or delayed), provided that
no consent of Essent shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and provided, further,
that Essent shall be deemed to have consented to any such assignment unless
Essent shall object thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof; and

(B)
the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the



83

--------------------------------------------------------------------------------







Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)
except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or, in
the case of Term Loans, $1,000,000), unless each of Essent and the
Administrative Agent otherwise consent, provided that (1) no such consent of
Essent shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B)
(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C)
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about Essent and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the DQ List on the
Platform, including that portion of the Platform that is designated for Public
Lenders and/or (B) provide the DQ List to each Lender and/or Assignee or
Participant or potential Assignee or Participant requesting the same.
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this


84

--------------------------------------------------------------------------------







Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more banks or other entities which is not a
Disqualified Lender, a natural person, a Borrower or any Affiliate or Subsidiary
of any Borrower (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 9.1 and (ii) directly
affects such Participant. Each Lender that sells a participation agrees, at
Essent’s request and expense, to use reasonable efforts to cooperate with Essent
to effectuate the provisions of Section 2.20 with respect to any Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its


85

--------------------------------------------------------------------------------







interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (i) agrees to be subject to the provisions of Sections 2.16 and
2.17 as if it were an assignee under paragraph (b) of this Section and (ii)
shall not be entitled to receive any greater payment under Sections 2.16 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from an adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure rights and/or obligations
to a Federal Reserve Bank or any central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. Each
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in this paragraph (d).
9.7    Adjustments; Set-off.
(a)    Except to the extent that this Agreement or a court order expressly
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 9.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 7(g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.


86

--------------------------------------------------------------------------------







(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to any Borrower, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, at any time held or owing by such Lender, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Borrower; provided that if any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set-off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify Essent and the Administrative Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.
9.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email
shall be effective as delivery of an original executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
Essent and the Administrative Agent.
9.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.12    Submission To Jurisdiction; Waivers. Each of the Borrowers hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, and the courts of
the United States for the Southern District of New York, in each case sitting in
the borough of Manhattan, and appellate courts from any thereof; provided, that
nothing contained herein or in any other Loan Document will prevent any Lender
or the


87

--------------------------------------------------------------------------------







Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable Borrower
at its address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    appoints (in the case of any Borrower that is not organized under the
laws of any jurisdiction within the United States) Essent USH as its agent to
receive on its behalf and its property service of the summons and complaints and
any other process which may be served in any such action or proceeding; provided
that a copy of such process is also mailed in the manner provided in Section
9.2. Such service may be made by mailing or delivering a copy of such process to
the applicable Borrower in care of Essent USH at the address of Essent USH
provided in Section 9.2, and Essent, Essent IIH and each other Borrower or
Guarantor that is not organized under the laws of any jurisdiction within the
United States hereby irrevocably authorized and directs Essent USH to accept
such service on its behalf.
(e)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
(f)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.
9.13    Acknowledgements. Each of the Borrowers hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Loan Parties
and the Credit Parties is intended to be or has been created in respect of any
of the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the


88

--------------------------------------------------------------------------------







transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Loan Parties and the Credit Parties.
Further, each Loan Party agrees that it will not assert any claim relating to
the transaction contemplated hereby against any Credit Party based on an alleged
breach of agency or fiduciary duty.
9.14    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.1) to, at the sole cost and expense of Essent,
take any action requested by Essent having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1 or (ii) under the circumstances
described in paragraph (b) or (c) below (and any such actions, including,
without limitation, the execution and delivery of any documents pursuant to this
Section 9.14 shall be without recourse to, or warranty by, the Administrative
Agent).
(b)    At such time as the Loans and the other obligations under the Loan
Documents shall have been paid in full and the Commitments have been terminated
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
(c)    At such time as Essent obtains an Investment Grade Rating, the Collateral
shall be released from the Liens created by the Security Documents, all without
delivery of any instrument or performance of any act by any Person.
9.15    Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent the Administrative Agent or any Lender from disclosing any
such Information (a) to the Administrative Agent, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with provisions at
least as restrictive as those in this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (j) if agreed by Essent in its sole discretion, to any other Person.
“Information” means all information received from any Borrower relating to such
Borrower or its business, other than any such information that is or becomes
available to the Administrative Agent or any Lender on a non-confidential basis
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers (including market data collectors),
including league table providers, that serve the lending industry;


89

--------------------------------------------------------------------------------







provided that in the case of information received from any Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their respective Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
All information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their respective Affiliates and their related parties or
their respective securities. Accordingly, each Lender represents to the
Borrowers and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
9.16    WAIVERS OF JURY TRIAL. THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
9.17    USA Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.
9.18    Joint and Several Liability of the Borrowers.
(a)    Each Borrower agrees that it is jointly and severally liable for the
obligations of the other Borrowers hereunder, including with respect to the
payment of principal of and interest on all Loans and the payment of fees and
indemnities and reimbursement of costs and expenses. Each Borrower is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them. Each
Borrower, jointly and severally, hereby irrevocably and unconditionally accepts,
as a co-debtor, joint and several liability with each other Borrower, with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all Obligations shall be the joint and
several obligations of all of the Borrowers without preferences or distinction
among them. If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of such Obligations in accordance with the terms thereof, then in each such
event each other Borrower will make such payment with respect to, or perform,
such Obligations. A breach hereof or Default or Event of Default hereunder as to
any single Borrower shall constitute a breach, Default or Event of


90

--------------------------------------------------------------------------------







Default as to all the Borrowers. Each Borrower hereby waives notice of
acceptance of its joint and several liability, notice of the Loans made under
this Agreement, notice of the occurrence of any Default or Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or the Lenders under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, all demands, notices and other formalities of every kind
in connection with this Agreement, except for any demands, notices and other
formalities expressly required under the terms of this Agreement. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default (including any Default or Event of Default) by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Administrative
Agent or the Lenders in respect of any of the obligations hereunder, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such obligations or the addition, substitution
or release, in whole or in part, of any Borrower. Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of the Administrative Agent or the
Lenders, including any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 9.18, afford
grounds for terminating, discharging or relieving such Borrower, in whole or in
part, from any of its Obligations under this Section 9.18, it being the
intention of each Borrower that, so long as any of the Obligations remain
unsatisfied, the Obligations of such Borrower under this Section 9.18 shall not
be discharged except by performance and then only to the extent of such
performance. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower. With respect to any
Borrower’s Obligations arising as a result of the joint and several liability of
the Borrowers hereunder with respect to Loans or other extensions of credit made
to any of the other Borrowers hereunder, such Borrower waives, until the
Obligations shall have been paid in full (other than contingent indemnification
obligations that are not yet due and payable or as to which no claim has been
asserted) and this Agreement shall have been terminated, any right to enforce
any right of subrogation or any remedy which an Agent and/or any Lender now has
or may hereafter have against any other Borrower, any endorser or any guarantor
of all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to an Agent and/or any Lender
to secure payment of the Obligations or any other liability of any Borrower to
an Agent and/or any Lender.
(b)    Subject to the immediately preceding sentence, to the extent that any
Borrower shall be required to pay a portion of the Obligations which shall
exceed the amount of Loans or other extensions of credit received by such
Borrower and all interest, costs, fees and expenses attributable to such Loans
or other extensions of credit, then such Borrower shall be reimbursed by the
other Borrowers for the amount of such excess. This clause is intended only to
define the relative rights of Borrowers, and nothing set forth in this clause is
intended or shall impair the obligations of each Borrower, jointly and
severally, to pay to Administrative Agent and Lenders the Obligations as and
when the same shall become due and payable in accordance with the terms hereof.
Notwithstanding anything to the contrary set forth in this clause or any other
provisions of this Agreement, it is the intent of the parties hereto that the
liability incurred by each Borrower in respect of the Obligations of the other
Borrowers (and any Lien granted by each Borrower to secure such Obligations),
not constitute a fraudulent conveyance or fraudulent transfer under the
provisions of any applicable law of any state or other governmental unit
(“Fraudulent Conveyance”). Consequently, each Borrower, each Agent and each
Lender hereby agree that if a court of competent jurisdiction determines that
the incurrence of liability by any Borrower in respect


91

--------------------------------------------------------------------------------







of the Obligations of any other Borrower (or any Liens granted by such Borrower
to secure such Obligations) would, but for the application of this sentence,
constitute a Fraudulent Conveyance, such liability (and such Liens) shall be
valid and enforceable only to the maximum extent that would not cause the same
to constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc.
(c)    Each Borrower’s obligation to pay and perform the Obligations shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of this Agreement, or any term or provision therein, as to any
other Borrower, (ii) any amendment or waiver of or any consent to departure from
this Agreement or any other Loan Document, in respect of any other Borrower,
(iii) the application of any Loan proceeds to, or the extension of any other
credit for the benefit of, any other Borrower, any other Loan Party, or any of
their Subsidiaries or (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 9.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, any Borrower’s obligations hereunder, in each case
other than any payment in full of the Obligations (other than contingent
indemnification obligations not yet due or owing). Each of the Borrowers further
agree that (i) its obligations under this Agreement and the other Loan Documents
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any such obligations is rescinded or must otherwise be
returned by any Person upon the insolvency, bankruptcy or reorganization of, or
the application of any bankruptcy, insolvency or similar law to, any other
Borrower, all as though such payment had not been made and (ii) it hereby
unconditionally and irrevocably waives any right to revoke its joint and several
liability under the Loan Documents and acknowledges that such liability is
continuing in nature and applies to all obligations of the Borrowers under the
Loan Documents, whether existing now or in the future.
9.19    Illegality. If any Lender determines that any Requirement of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund or charge interest or fee
with respect to any Loan or Commitment or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Essent through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Loan or Commitment or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and Essent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the applicable Borrowers shall, within three Business Days’
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the ABR), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the ABR applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer


92

--------------------------------------------------------------------------------







illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Each Lender agrees to notify the Administrative Agent and the
Borrowers promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.
9.20    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
9.21    Effect of Amendment and Restatement; Reallocation.
(a)    Upon the Closing Date, this Agreement shall amend, and restate as
amended, the Existing Credit Agreement (including any contingent amendments
thereto), but shall not constitute a novation thereof or in any way impair or
otherwise affect the rights or obligations of the parties thereunder (including
with respect to loans and representations and warranties made thereunder) except
as such rights or obligations are amended or modified hereby. The Existing
Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.
(b)    Upon the Closing Date, the Borrowers shall (A) prepay the outstanding
Revolving Loans (if any) in full with the proceeds of the Closing Date Tranche A
Term Loans and (B) if and to the extent the amount of Revolving Loans
outstanding on the Closing Date exceeds the Tranche A Term Commitments on the
Closing Date, the Borrowers shall simultaneously borrow new Revolving


93

--------------------------------------------------------------------------------







Loans hereunder in an amount equal to such excess (in the case of Revolving
Loans that are Eurodollar Loans, with Eurodollar Base Rates equal to the
outstanding Eurodollar Base Rate and with Interest Period(s) ending on the
date(s) of any then outstanding Interest Period(s)), as applicable (as modified
hereby) and use the proceeds thereof to pay such excess; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any Lender that was a party to the Existing Credit Agreement as a “Lender”
thereunder immediately prior to giving effect to this Agreement (an “Existing
Lender”) shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the Existing Lenders and each Person that is a signatory hereto as a Lender
but that was not a party to the Existing Credit Agreement immediately prior to
giving effect to this Agreement (each, an “Additional Lender”) shall make and
receive payments among themselves, in a manner acceptable to the Administrative
Agent, so that, after giving effect thereto, the Revolving Loans are held
ratably by such Existing Lenders and Additional Lenders in accordance with the
respective Revolving Commitments of such Lenders as set forth in Schedule 1.1A
hereto and (C) pay to the Lenders the amounts, if any, payable under Section
2.15 as a result of any such prepayment. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to this clause (b).




[Remainder of page intentionally blank]






94

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


ESSENT GROUP LTD.
By:/s/ MARK A. CASALE        
Name: Mark A. Casale    
Title: President and CEO









--------------------------------------------------------------------------------









ESSENT IRISH INTERMEDIATE HOLDINGS LIMITED


By: /s/ PETER SIMON                
Name: Peter Simon
Title: Director











--------------------------------------------------------------------------------









ESSENT US HOLDINGS, INC.
By: /s/ MARK A. CASALE        
Name: Mark A. Casale
Title: President and CEO









--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By: /s/ James S. Mintzer            
Name: James S. Mintzer
Title: Executive Director





